Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of August 9, 2018

among

SYNNEX CORPORATION,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

MUFG BANK, LTD. and

THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents,

SUMITOMO MITSUI BANKING CORPORATION and

TD BANK, N.A.,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MUFG BANK, LTD. and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms.

     1  

1.02

 

Other Interpretive Provisions.

     30  

1.03

 

Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis.

     30  

1.04

 

Rounding.

     32  

1.05

 

Times of Day; Rates.

     32  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     32  

2.01

 

Loans.

     32  

2.02

 

Borrowings, Conversions and Continuations of Loans.

     32  

2.03

 

[Reserved].

     33  

2.04

 

[Reserved].

     33  

2.06

 

Termination or Reduction of Commitments.

     34  

2.07

 

Repayment of Loans.

     34  

2.08

 

Interest.

     34  

2.09

 

Fees.

     35  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     36  

2.12

 

Payments Generally; Administrative Agent’s Clawback.

     36  

2.13

 

Sharing of Payments by Lenders.

     38  

2.14

 

[Reserved]

     39  

2.15

 

Defaulting Lenders.

     39  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     40  

3.01

 

Taxes.

     40  

3.02

 

Illegality.

     44  

3.03

 

Inability to Determine Rates.

     45  

3.04

 

Increased Costs.

     45  

3.05

 

Compensation for Losses.

     46  

3.06

 

Mitigation of Obligations; Replacement of Lenders.

     47  

3.07

 

[LIBOR Successor Rate.

     47  

3.08

 

Survival.

     48  

ARTICLE IV GUARANTY

     48  

4.01

 

The Guaranty.

     48  

4.02

 

Obligations Unconditional.

     49  

4.03

 

Reinstatement.

     50  

4.04

 

Certain Additional Waivers.

     50  

4.05

 

Remedies.

     50  

4.06

 

Rights of Contribution.

     50  

4.07

 

Guarantee of Payment; Continuing Guarantee.

     50  

4.08

 

Keepwell.

     51  

ARTICLE V CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     51  

5.01

 

Conditions to the Effective Date.

     51  

5.02

 

Conditions to Initial Funding Date.

     52  

5.03

 

Conditions to each Interim Funding Date.

     55  

5.04

 

Conditions to Final Funding Date.

     57  

5.05

 

Certain Funds Period.

     57  

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     58  

6.01

 

Existence, Qualification and Power.

     58  

6.02

 

Authorization; No Contravention.

     58  

6.03

 

Governmental Authorization; Other Consents.

     59  

6.04

 

Binding Effect.

     59  

6.05

 

Financial Statements; No Material Adverse Effect.

     59  

6.06

 

Litigation.

     60  

6.07

 

No Default.

     60  

6.08

 

Ownership of Property; Liens.

     60  

6.09

 

Environmental Compliance.

     60  

6.10

 

Insurance.

     61  

6.11

 

Taxes.

     61  

6.12

 

ERISA Compliance.

     61  

6.13

 

Subsidiaries.

     62  

6.14

 

Margin Regulations; Investment Company Act.

     62  

6.15

 

Disclosure.

     63  

6.16

 

Compliance with Laws.

     63  

6.17

 

Intellectual Property; Licenses, Etc.

     63  

6.18

 

Solvency.

     64  

6.19

 

Perfection of Security Interests in the Collateral.

     64  

6.20

 

Business Locations; Taxpayer Identification Number.

     64  

6.21

 

OFAC; Anti-Corruption.

     64  

6.22

 

USA PATRIOT Act.

     64  

ARTICLE VII AFFIRMATIVE COVENANTS

     65  

7.01

 

Financial Statements.

     65  

7.02

 

Certificates; Other Information.

     66  

7.03

 

Notices.

     67  

7.04

 

Payment of Taxes.

     68  

7.05

 

Preservation of Existence, Etc.

     68  

7.06

 

Maintenance of Properties.

     68  

7.07

 

Maintenance of Insurance.

     69  

7.08

 

Compliance with Laws.

     69  

7.09

 

Books and Records.

     69  

7.10

 

Inspection Rights.

     69  

7.11

 

Use of Proceeds.

     70  

7.12

 

Additional Guarantors.

     70  

7.13

 

Pledged Assets.

     70  

ARTICLE VIII NEGATIVE COVENANTS

     71  

8.01

 

Liens.

     71  

8.02

 

Investments.

     74  

8.03

 

Indebtedness.

     76  

8.04

 

Fundamental Changes.

     80  

8.05

 

Dispositions.

     80  

8.06

 

Restricted Payments.

     81  

8.07

 

Change in Nature of Business.

     81  

8.08

 

Transactions with Affiliates.

     81  

8.09

 

Burdensome Agreements.

     82  

8.10

 

Use of Proceeds.

     82  

8.11

 

Financial Covenants.

     82  

 

ii



--------------------------------------------------------------------------------

8.13

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     83  

8.14

 

Ownership of Subsidiaries.

     83  

8.15

 

Sale Leasebacks.

     84  

8.16

 

Sanctions.

     84  

8.17

 

Permitted Securitization Transaction.

     84  

8.18

 

Anti-Corruption Laws.

     84  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     84  

9.01

 

Events of Default.

     84  

9.02

 

Remedies Upon Event of Default.

     86  

9.03

 

Application of Funds.

     87  

ARTICLE X ADMINISTRATIVE AGENT

     88  

10.01

 

Appointment and Authority.

     88  

10.02

 

Rights as a Lender.

     88  

10.03

 

Exculpatory Provisions.

     89  

10.04

 

Reliance by Administrative Agent.

     89  

10.05

 

Delegation of Duties.

     90  

10.06

 

Resignation of Administrative Agent.

     90  

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     91  

10.08

 

No Other Duties; Etc.

     91  

10.09

 

Administrative Agent May File Proofs of Claim.

     91  

10.10

 

Collateral and Guaranty Matters.

     92  

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements.

     93  

ARTICLE XI MISCELLANEOUS

     93  

11.01

 

Amendments, Etc.

     93  

11.02

 

Notices; Effectiveness; Electronic Communications.

     95  

11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     97  

11.04

 

Expenses; Indemnity; Damage Waiver.

     97  

11.05

 

Payments Set Aside.

     99  

11.06

 

Successors and Assigns.

     99  

11.07

 

Treatment of Certain Information; Confidentiality.

     103  

11.08

 

Right of Setoff.

     104  

11.09

 

Interest Rate Limitation.

     105  

11.10

 

Counterparts; Integration; Effectiveness.

     105  

11.11

 

Survival of Representations and Warranties.

     105  

11.12

 

Severability.

     105  

11.13

 

Replacement of Lenders.

     106  

11.14

 

Governing Law; Jurisdiction; Etc.

     106  

11.15

 

Waiver of Jury Trial.

     108  

11.16

 

No Advisory or Fiduciary Responsibility.

     108  

11.17

 

Electronic Execution of Assignments and Certain Other Documents.

     108  

11.18

 

Subordination of Intercompany Indebtedness.

     109  

11.19

 

USA PATRIOT Act Notice.

     109  

11.20

 

California Judicial Reference.

     109  

11.21

 

Appointment of Borrower.

     110  

11.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     110  

11.23

 

Lender ERISA Representation.

     110  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

  2.01

Commitments and Applicable Percentages

  11.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

  A

Form of Loan Notice

  B

[Reserved]

  C

Form of Note

  D

Form of Compliance Certificate

  E

Form of Joinder Agreement

  F-1

Form of Assignment and Assumption

  F-2

Form of Administrative Questionnaire

  G

Forms of U.S. Tax Compliance Certificates

  H

Form of Secured Party Designation Notice

  I

Form of Notice of Loan Prepayment

  J

Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 9, 2018 among SYNNEX
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower intends to acquire Convergys pursuant to the Convergys Acquisition
Agreement and in connection therewith, the Borrower has requested that the
Lenders provide credit facilities for the purposes set forth herein, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Voting Equity Interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.

“Additional Foreign Subsidiary Debt” has the meaning specified in
Section 8.03(o).

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“2017 Acquisition” means the Acquisition of the certain assets of Datatec
Limited and Datatec PLC by the Borrower or one or more of its Wholly Owned
Subsidiaries pursuant to the terms of the 2017 Acquisition Document.

“2017 Acquisition Document” means the Share Purchase Agreement dated as of
June 5, 2017 by and among Datatec Limited, Datatec PLC and the Borrower.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
and Loans represented by such Lender’s Commitments and Loans at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to this Agreement. The Applicable Percentages shall be
subject to adjustment as provided in Section 2.15.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing

Tier

   Consolidated
Leverage Ratio    Eurodollar
Rate Loans     Base
Rate Loans     Commitment
Fee Rate  

1

   ³ 3.50:1.00      1.75 %      0.75 %      0.25 % 

2

   ³ 2.75:1.00 but < 3.50:1.00      1.50 %      0.50 %      0.20 % 

3

   ³ 2.00:1.00 but < 2.75:1.00      1.375 %      0.375 %      0.175 % 

4

   < 2.00:1.00      1.25 %      0.25 %      0.15 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 7.02(b) whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Effective Date
until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the first fiscal
quarter ending after the Initial Funding Date shall be determined based upon
Pricing Tier 2. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan, MLPFS, MUFG Bank, Ltd. and The Bank of Nova Scotia,
in their capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the

 

2



--------------------------------------------------------------------------------

capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease, (c) in
respect of any Securitization Transaction, the outstanding principal amount of
such financing determined in accordance with GAAP and (d) in respect of any Sale
and Leaseback Transaction, the present value (discounted in accordance with GAAP
at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2017,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Availability Period” means the period from the Initial Funding Date to the
earliest of (i) the date that is ninety (90) days following the Initial Funding
Date, (ii) the date of termination of the Commitments pursuant to Section 2.06,
and (iii) the date of termination of the commitment of each Lender to make Loans
pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Eurodollar Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.
If the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.07 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Lenders pursuant to Section 2.01.

 

3



--------------------------------------------------------------------------------

“Bridge Facility” means the 364-day senior secured bridge loan facility
contemplated by the Bridge Facility Commitment Letter.

“Bridge Facility Commitment Letter” means the Bridge Facility Commitment Letter,
dated as of June 28, 2018, among JPMorgan, Bank of America, MLPFS and the
Borrower, as amended, supplemented or otherwise modified prior to the date
hereof (including pursuant to any joinder agreement).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Cash Equivalents” means, as at any date, (1) with respect to the Borrower or
any of its Subsidiaries: (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any Lender) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d) and (2) with respect to any Foreign
Subsidiary: (a) investments of the type and maturity described in clause
(1) above of foreign commercial banks, which investments or commercial banks (or
the parents of such commercial banks) have the ratings described in such clauses
or reasonably equivalent ratings from comparable foreign rating agencies (if
available) and (b) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management of comparable
tenure and credit quality to those described in clause (1) above or other high
quality short term investments, in each case, customarily utilized in countries
in which such Foreign Subsidiary operates for short term cash management
purposes.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Borrower or any Subsidiary provided that (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender or (b) such Cash Management Agreement
exists on the Effective Date or at the time an entity becomes a Subsidiary of
the Borrower, and such Person is a Lender or an Affiliate of a Lender on the
Effective Date or at the time such entity becomes a Subsidiary of the Borrower.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Voting Equity Interests of the Borrower representing forty percent (40%) or more
of the combined voting power of all Voting Equity Interests of the Borrower on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

“Collateral” means a collective reference to all property, other than Excluded
Property, with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13 or any of the Loan Documents.

“Commitment” means, as to each Lender, its obligation to make its portion of the
Loans to the Borrower pursuant to Section 2.01, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Commitments of all of the Lenders as in effect on the Effective
Date is $1,800,000,000.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation and amortization expense for such period,
(iv) non-cash stock based compensation expense, (v) all other non-cash charges,
non-cash expenses and non-cash losses in such period but only to the extent
that, as of the date of determination, the Borrower does not reasonably
anticipate that cash payments will be made or be required to be made with
respect thereto in any future period and (vi) fees and expenses and
non-recurring charges, including severance and restructuring charges, and
closing or consolidation expenses relating to businesses or locations thereof,
incurred in connection with Permitted Acquisitions (including the 2017
Acquisition and the Convergys Acquisition), provided that the aggregate amount
of fees and expenses and non-recurring charges added pursuant to this clause
(vi) shall not exceed 15% of Consolidated EBITDA (calculated without giving
effect to this clause (vi)) for such period; minus (b) the following to the
extent included in calculating such Consolidated Net Income: non-cash gains for
such period.

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated First Lien Indebtedness” means, as of any date of determination,
the then outstanding principal amount of Indebtedness for third party borrowed
money of the Borrower and its Subsidiaries on a consolidated basis that is
secured by a Lien on the properties or assets of the Borrower and/or one of more
of its Subsidiaries (other than (i) any such Indebtedness secured by a Lien that
is subordinated to or ranks junior to the Liens securing the Obligations and
(ii) any Indebtedness under the Permitted Securitization Transaction or any
other Securitization Transaction permitted under this Agreement), it being
understood that Consolidated First Lien Indebtedness shall not include
Indebtedness in respect of (x) letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount shall not
constitute Consolidated First Lien Indebtedness until 5 Business Days after such
amount is drawn, (y) obligations under Swap Contracts and (z) other contingent
obligations.

“Consolidated Funded Indebtedness” means, as of any date of determination, the
then outstanding principal amount of Funded Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) the Consolidated Interest Charges for the period of
the four fiscal quarters most recently ended.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income for such period; provided that
Consolidated Net Income shall exclude (a) extraordinary items for such period in
accordance with GAAP, (b) the net income of any Subsidiary during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such income is not permitted by operation of the terms of
its Organization Documents or Law applicable to such Subsidiary during such
period, except that the Borrower’s equity in any net loss of any such Subsidiary
for such period shall be included in determining Consolidated Net Income and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary, except to the extent that such income (or loss) for such period
would be included in Consolidated Net Income of the Borrower and its
Subsidiaries when calculating Consolidated Net Income in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the tangible assets of
the Borrower and its Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Convergys” means Convergys Corporation, an Ohio corporation.

“Convergys Acquisition” means the Acquisition of Convergys by the Borrower,
indirectly through one or more of its Wholly Owned Subsidiaries pursuant to the
terms of the Convergys Acquisition Agreement.

“Convergys Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of June 28, 2018, among the Borrower, Delta Merger Sub I, Inc., a newly
formed Delaware corporation and a Wholly Owned Subsidiary of the Borrower, Delta
Merger Sub II, LLC, a newly formed Delaware limited liability company and a
Wholly Owned Subsidiary of the Borrower, and Convergys, including all schedules
and exhibits thereto, as amended, restated or otherwise modified from time to
time.

“Convergys Closing Date” means the date of the consummation of the Convergys
Acquisition pursuant to the terms of the Convergys Acquisition Agreement.

“Convergys Convertible Debentures” means the 5.75% Junior Subordinated
Convertible Debentures due 2029 issued by Convergys pursuant to the Indenture,
dated as of October 13, 2009, between Convergys, as issuer, and U.S. Bank
National Association, as trustee, as amended, restated or otherwise modified
from time to time, which are outstanding as of the Convergys Closing Date.

“Convergys Credit Agreement” means the Credit Agreement, dated as of January 11,
2017, among Convergys, the lenders party thereto, Citibank, N.A., as
administrative agent, and the other parties thereto, as amended, restated or
otherwise modified prior to the date hereof.

 

7



--------------------------------------------------------------------------------

“Convergys Loan Parties” means Convergys (or any successor by merger thereto
pursuant to the Convergys Acquisition Agreement) and any Domestic Subsidiaries
of thereof that are required to become Guarantors pursuant to Section 7.12 of
this Agreement.

“Convergys Receivables Purchase Facility Agreement” means the Receivables
Purchase Agreement, dated as of June 30, 2009, among Convergys Funding Inc., as
seller, Convergys, as servicer, MUFG Bank, Ltd. f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as purchaser, Gotham Funding Corporation, as
conduit, Wells Fargo Bank, N.A., as successor to Wachovia Bank, National
Association, as purchaser, and Wells Fargo Bank, N.A., as administrative agent,
as amended, restated or otherwise modified from time to time.

“Cost Investment” means an Investment by the Borrower or any of its Subsidiaries
in the Equity Interests of a Person; provided that after giving effect to all
such Investments in such Person, the Borrower and its Subsidiaries shall not
beneficially own, directly or indirectly, more than 20% of the Voting Equity
Interests of such Person.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit

 

8



--------------------------------------------------------------------------------

Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive embargo or
country-wide Sanction.

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property (including any Collateral) to the Borrower or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
(f) the sale or disposition of Cash Equivalents for fair market value; (g) any
Recovery Event; (h) any sale, transfer or other disposition of Securitization
Related Property by the Borrower or any Subsidiary pursuant to the Permitted
Securitization Transaction; (i) the sale by the Borrower of any securities and
other Investments held from time to time in securities accounts maintained in
connection with deferred compensation arrangements pursuant to Section 8.02(c),
provided that the proceeds of such sale are paid to the beneficiary thereof or
designee of such beneficiary or maintained in such securities accounts and
reinvested in accordance with the terms of such deferred compensation
arrangements; (j) the sale, transfer or other disposition of any Cost
Investment; (k) the disposition of Equity Interests of the Borrower; and (l) any
sale, transfer or other disposition of Receivables and Related Assets by the
Borrower or any Subsidiary pursuant to a Permitted Supplier Finance Program.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date on which the conditions set forth in
Section 5.01 are satisfied (or waived in accordance with Section 11.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA)

 

10



--------------------------------------------------------------------------------

or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, or the treatment of a Pension Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent; and

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR for Dollar deposits with a term of
one month commencing that day;

provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

 

11



--------------------------------------------------------------------------------

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to
Section 7.13(a), (e) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (f) at any time the Permitted Securitization Transaction is
outstanding, any Securitization Related Property that is subject to the
Permitted Securitization Transaction, (g) any lease, license, contract or other
agreement of a Loan Party if the grant of a security interest in such lease,
license, contract or other agreement in the manner contemplated by the Loan
Documents is prohibited under the terms of such lease, license, contract or
other agreement or under applicable Law or would result in default thereunder,
the termination thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Loan Party’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both), other than to the extent (x) such prohibition or limitation is
rendered ineffective pursuant to the Uniform Commercial Code or other applicable
Law or principles of equity or (y) such prohibition or limitation or the
requirement for any consent contained in such lease, license, contract or other
agreement or applicable Law is eliminated or terminated to the extent sufficient
to permit any such item to become Collateral or such consent has been granted or
waived or the requirement for such consent has been terminated, (h) government
licenses, state or local franchises, charters and authorizations and any other
property and assets to the extent that the Administrative Agent may not validly
possess a security interest therein under, or such security interest is
restricted by, applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than to the extent such prohibition or
limitation is rendered ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition (but excluding proceeds of any
such governmental licenses), (i) particular assets if and for so long as, if, in
each case, as determined by the Administrative Agent in its sole discretion, the
cost of creating or perfecting such pledges or security interests in such assets
exceeds the practical benefits to be obtained by the Lenders therefrom,
(j) deposit, securities and commodities accounts having a monthly average
balance of less than $100,000 individually, and less than $1,000,000 in the
aggregate, (k) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law,
(l) assets of and Equity Interests in any Person (other than a wholly-owned
Subsidiary) to the extent not permitted by the terms of such Person’s
Organization Documents, (m) the Equity Interests of any Foreign Subsidiary to
the extent (i) such Equity Interests are pledged as collateral to secure the
Indebtedness of a Foreign Subsidiary, (ii) such Indebtedness is permitted under
Section 8.03 and (iii) such Lien is a Permitted Lien, (n) any Investments
maintained by the Borrower pursuant to the Borrower’s unqualified deferred
compensation arrangements permitted under Section 8.02(c), (o) margin stock
(within the meaning of Regulation U of the FRB), (p) deposit account number
1291841933 (the “Excluded Account”), (q) any Receivables and Related Assets
subject to a Permitted Supplier Finance Program, and (r) Equity Interests in the
Westcon-Datatec Entities (to the extent owned by any Loan Party).
Notwithstanding the foregoing, in no event shall any asset or property of a Loan
Party that is pledged by such Loan Party as collateral to secure the obligations
of any Loan Party under any Priority Debt constitute “Excluded Property” unless
consented to by Required Lenders.

 

12



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in Section 8.03(s).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated and (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
applicable intergovernmental agreements with respect thereto.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

“Fee Letter” means the Fee Letter, dated as of, June 28, 2018, among the
Borrower, JPMorgan, Bank of America and MLPFS.

“Final Funding Date” means the first date following the Initial Funding Date on
which the conditions set forth in Section 5.04 are satisfied (or waived in
accordance with Section 11.01).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, to any Person as of any date of determination,
without duplication, all of the following types of Indebtedness, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)    all purchase money Indebtedness;

(c)    the maximum amount available to be drawn under all outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)    all Attributable Indebtedness;

(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(g)    without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and

(h)    all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Indebtedness is
expressly made non-recourse to such Person.

 

14



--------------------------------------------------------------------------------

“Funding Date” means the Initial Funding Date, any Interim Funding Date and/or
the Final Funding Date, as the context may require.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to
(i) Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing. Notwithstanding anything to the contrary contained herein, EMJ
America, Inc. shall not be a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Borrower or any Subsidiary provided that (a) at the time such Person enters
into such Swap Contract, such Person is a Lender or an Affiliate of a Lender or
(b) such Swap Contract exists on the Effective Date or at the time an entity
becomes a Subsidiary of the Borrower and such Person is a Lender or an Affiliate
of a Lender on the Effective Date or at the time such entity becomes a
Subsidiary of the Borrower.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Domestic Subsidiary” means a Domestic Subsidiary which, (a) when
considered on an individual basis, does not have (i) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Domestic Subsidiaries as of the date of the most recent fiscal quarter ended for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) or (ii) revenues attributable to such Domestic Subsidiary
in excess of 5% of the consolidated revenues of the Borrower and its Domestic
Subsidiaries as of the most recent fiscal quarter ended for which the Borrower
has delivered financial statements pursuant to Section 7.01(a) or (b) and (b)
when taken together with all other Immaterial Domestic Subsidiaries which are
not Guarantors, does not have (i) assets with an aggregate book value in excess
of 10% of consolidated total assets of the Borrower and its Domestic
Subsidiaries as of the date of the most recent fiscal quarter ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) or (ii) revenues in excess of 10% of the consolidated revenues of the
Borrower and its Domestic Subsidiaries as of the most recent fiscal quarter
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

“Immaterial Foreign Subsidiary” means a Foreign Subsidiary which, when
considered on an individual basis, does not have (a) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Subsidiaries as of the date of the most recent fiscal quarter ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) or (b) revenues attributable to such Foreign Subsidiary in excess of 5% of
the consolidated revenues of the Borrower and its Subsidiaries as of the most
recent fiscal quarter ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)    all purchase money indebtedness;

(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(d)    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP);

 

16



--------------------------------------------------------------------------------

(e)    the Attributable Indebtedness of capital leases, Synthetic Lease
Obligations, Sale and Leaseback Transactions and Securitization Transactions;

(f)    the Swap Termination Value of any Swap Contract;

(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(h)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interests, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

(i)    without duplication, all Guarantees in respect of any of the foregoing;
and

(j)    all Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, except to the extent that such Indebtedness
is expressly made non-recourse to such Person.

For the avoidance of doubt, notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, (i) trade payables created in
the ordinary course of business in connection with the acquisition of inventory
(including (x) inventory subject to a Lien described under Section 8.01(z) and
(y) Receivables and Related Assets subject to a Lien described under
Section 8.01(gg)) and (ii) overdraft lines shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Funding Date” means the first date on which the conditions set forth in
Section 5.02 are satisfied (or waived in accordance with Section 11.01).

“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.

“Intercreditor Agreement” has the meaning specified in Section 8.01(ii).

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each February, May, August and November
and the Maturity Date.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all the Lenders; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
May 31, 2018, including balance sheets and statements of income or operations,
stockholders’ equity and cash flows.

“Interim Funding Date” the first date on which the conditions set forth in
Section 5.03 are satisfied (or waived in accordance with Section 11.01).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“Japanese Subsidiary” means SYNNEX Infotec Corporation.

 

18



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent, which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such affiliate.

“LIBO Screen Rate” means, for any day and time, with respect to any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.

“LIBOR” means, with respect to any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then LIBOR shall be the Interpolated Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment as collateral
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Acquisition or similar Investment
permitted by Section 8.02 that the Borrower or any Subsidiary is contractually
committed to consummate and whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

“Loan” has the meaning specified in Section 2.01.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Collateral Documents, the Disclosure Letter, any Intercreditor Agreement and the
Fee Letter (but specifically excluding Secured Hedge Agreements and Secured Cash
Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender, taken as a whole, under any
Loan Document to which it is a party or is a beneficiary thereof; (c) a material
impairment of the ability of the Loan Parties (taken as a whole) to perform
their obligations under any Loan Document to which they are a party; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Disposition” means any single Disposition or series of related
Dispositions for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds the Threshold Amount.

“Material Indebtedness” means (a) any Subordinated Indebtedness, other than the
Convergys Convertible Debentures and (b) any other Indebtedness (including, for
the avoidance of doubt, the Convergys Convertible Debentures and other than
Indebtedness arising under the Loan Documents and Indebtedness arising under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount.

“Material Recovery Event” means any single Recovery Event or series of related
Recovery Events for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds the Threshold Amount.

“Maturity Date” means the date that is five (5) years from the Initial Funding
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its designated affiliates (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as a joint lead arranger and joint bookrunner.

 

20



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Pension Plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan and (b) all
obligations of the Borrower or any Subsidiary owing to a Cash Management Bank or
a Hedge Bank in respect of Secured Cash Management Agreements or Secured Hedge
Agreements, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” of a Guarantor shall exclude
any Excluded Swap Obligations with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

21



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

22



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Event of Default shall have
occurred and be continuing or would result from such Acquisition (except with
respect to a Limited Condition Acquisition, in which case (i) no Event of
Default shall have occurred and be continuing on the date of the definitive
purchase agreement for such Limited Condition Acquisition and (ii) no Event of
Default under Section 9.01(a), (f) or (g) shall have occurred and be continuing
on the date of consummation of such Limited Condition Acquisition or would exist
after giving effect to such Limited Condition Acquisition); (b) the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Effective Date (or any reasonable extensions
or expansions thereof), (c) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition
and (d) the Loan Parties shall be in compliance with the financial covenants set
forth in Section 8.11 recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) after giving effect to such
Acquisition on a Pro Forma Basis; provided that in the case of an Acquisition
for which the aggregate value of the consideration paid exceeds $500,000,000
(excluding earn-out obligations, the deferred portion of any deferred purchase
price, or any other post-closing purchase price adjustments), at least three
(3) Business Days prior to the consummation of such Acquisition (or, in the case
of a Limited Condition Acquisition, at the Borrower’s option, at least three
(3) Business Days prior to the execution of the definitive documentation for
such Limited Condition Acquisition), the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating compliance
with this clause (d).

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction entered into by the Borrower or any of its Subsidiaries after the
Effective Date provided that the aggregate fair market value of all properties
of the Borrower and its Subsidiaries that are Disposed of pursuant to Permitted
Sale and Leaseback Transactions shall not exceed $50,000,000.

“Permitted Securitization Transaction” means each of the Securitization
Transactions established pursuant to the applicable Securitization Documents and
permitted under Section 8.03.

“Permitted Supplier Finance Program” means, with respect to the Borrower and its
Subsidiaries, (a) each “Permitted Supplier Finance Program” under the Existing
Credit Agreement in existence as of the Effective Date, and (b) any financing
transaction or series of financing transactions (including factoring
arrangements) approved by the Administrative Agent and the Required Lenders (it
being understood such approval shall be provided in the sole discretion of the
Administrative Agent and the Required Lenders) pursuant to which the Borrower or
any Subsidiary of the Borrower may sell, convey or otherwise transfer, or grant
a security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to another Person or
affiliate of such other Person that are not affiliates of the Borrower or any
Subsidiary of the Borrower, on a non-recourse basis (but for any breach of a
representation and warranty).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

23



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the FRB (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Priority Debt” means (a) Indebtedness of Foreign Subsidiaries and (b) secured
Indebtedness of the Borrower or any Domestic Subsidiary, in each case, incurred
or permitted to be outstanding pursuant to Section 8.03(h).

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11 or the
Consolidated First Lien Leverage Ratio set forth in Section 8.03(s), such
transaction (including the incurrence of any Funded Indebtedness in connection
therewith) shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Material Disposition or Material Recovery Event, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.

“Pro Forma Financial Statements” has the meaning specified in Section 5.02(e).

“Public Lender” has the meaning specified in Section 7.02.

 

24



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Financial Statements” has the meaning specified in Section 5.02(e).

“Receivables and Related Assets” means (i) accounts receivable (including all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced (including in the form of
chattel paper) and whether or not earned by performance) and (ii) any interest
in such accounts receivable and all collateral securing such accounts receivable
(including any originator accounts (as defined in the Securitization
Documents)), all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
accounts receivable, any guarantees, indemnities, warranties or other
obligations in respect of such accounts receivable, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions or
factoring arrangements involving receivables similar to such accounts receivable
and any collections or proceeds of any of the foregoing.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Refinancing” means the repayment in full of all outstanding obligations,
including all principal, accrued but unpaid interest, fees and any loss, cost or
expense, under (i) the Convergys Credit Agreement and (ii) to the extent any
applicable “change of control” provisions thereunder have not been waived or
amended prior to the Initial Funding Date, the Convergys Receivables Purchase
Facility Agreement, and in each case the termination of the commitments
thereunder and the release of any liens and guarantees in connection therewith.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief operating officer or corporate secretary of
the applicable Loan Party so specified herein and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary

 

25



--------------------------------------------------------------------------------

of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by the United States Government, including, OFAC, the
United Nations Security Council, the European Union (not to include those
protecting against the effects of extraterritorial sanctions by other nations),
Her Majesty’s Treasury or other relevant sanctions authority of OECD member
countries.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Securitization Documents” means, collectively, (1) (a) the Fourth Amended and
Restated Receivables Funding and Administration Agreement, dated as of
November 12, 2010, by and among SIT

 

26



--------------------------------------------------------------------------------

Funding Corporation, a Delaware corporation, as borrower, the lenders party
thereto and The Bank of Nova Scotia, as administrative agent and (b) the Third
Amended and Restated Receivables Sale and Servicing Agreement, dated as of
January 23, 2009, by and among each of the entities party thereto from time to
time as originators, SIT Funding Corporation, a Delaware corporation, as buyer
and the Borrower, as servicer and (2) and the Convergys Receivables Purchase
Facility Agreement and the other documents related thereto, to the extent in
effect following the Convergys Closing Date.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Securitization Related Property” means Receivable and Related Assets which are
sold, conveyed, contributed or transferred to the Special Purpose Subsidiary
pursuant to the Permitted Securitization Transaction.

“Security Agreement” means the security and pledge agreement dated as of the
Effective Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Purpose Subsidiary” means, with respect to the Permitted Securitization
Transaction, such special purpose subsidiaries or affiliates for each applicable
transaction included in the Permitted Securitization Transaction.

“Specified Convergys Acquisition Agreement Representations” means the
representations made by Convergys with respect to Convergys and its subsidiaries
in the Convergys Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any of its Subsidiaries has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Convergys Acquisition Agreement, or to decline to
consummate the Convergys Acquisition pursuant to the Convergys Acquisition
Agreement, as a result of a breach of such representations in the Convergys
Acquisition Agreement.

“Specified Loan Party” has the meaning specified in Section 4.08.

 

27



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Section 6.01 (solely with respect to the Loan Parties), Section 6.02 (solely
with respect to clauses (a), (b)(i) (solely with respect to any Contractual
Obligation in connection with material Indebtedness exceeding the Threshold
Amount) and (c) and, in each case solely with respect to the Loan Parties),
Section 6.04, Section 6.14, Section 6.18, Section 6.19 (subject to Sections
5.01(g), 5.02(d) and 5.03(d), as applicable), Section 6.21 and Section 6.22.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the payment in full of
the Obligations in a form and substance reasonably acceptable to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SYNNEX Canada” means SYNNEX Canada Limited, an Ontario corporation.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

28



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $150,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time plus the outstanding Loans of such
Lender at such time.

“Transactions” means the Convergys Acquisition, the Refinancing, the funding of
the Loans on the Initial Funding Date, the execution and delivery of the Loan
Documents, the amendment of the Existing Credit Agreement and the payment of
costs and expenses in connection with the foregoing.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“USA PATRIOT Act” has the meaning specified in Section 6.22.

“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Westcon-Datatec Entities” means, collectively, Westcon Group European Holdings,
Limited, a company organized and existing under the laws of the United Kingdom
and Westcon Emerging Markets Group (Pty) Limited, a company organized under the
laws of South Africa.

“WCSI” means Westcon Canada Systems (WCSI) Inc., a Canadian corporation.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

29



--------------------------------------------------------------------------------

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on
a Pro Forma Basis.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

30



--------------------------------------------------------------------------------

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Loan Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)    Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding
the above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition (including the 2017 Acquisition), Material Disposition or Material
Recovery Event occurring during the applicable period.

(e)     Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require compliance with
any financial ratio or test in connection with a Limited Condition Acquisition,
at the option of the Borrower, the date of determination of whether the relevant
condition is satisfied shall be deemed to be the date (on the basis of the
financial statements for the most recently ended four quarter period for which
financial statements have been delivered) of execution of the definitive
agreement with respect to such Limited Condition Acquisition (the “LCA Test
Date”), after giving effect to the relevant Limited Condition Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that
notwithstanding the foregoing, the Limited Condition Acquisition and the related
Indebtedness to be incurred (and any associated Lien) and the use of proceeds
thereof (and the consummation of any Acquisition or Investment) shall be deemed
incurred and/or applied at the LCA Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition) and outstanding thereafter for purposes of pro forma compliance
with any applicable calculation of the financial covenants set forth in
Section 8.11. For the avoidance of doubt, if any of such ratios or amounts for
which compliance was determined or tested as of the LCA Test Date are thereafter
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries or of
the target of any Limited Condition Acquisition), at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios will not
be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant Limited Condition Acquisition is
permitted to be consummated or taken.

 

31



--------------------------------------------------------------------------------

1.04    Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Base Rate” or with respect to any comparable or successor rate
thereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.

Subject to the terms and conditions set forth herein and upon the occurrence of
the applicable Funding Date, each Lender severally agrees to make its portion of
a term loan (each, a “Loan” and collectively, the “Loans”) to the Borrower in
Dollars in (i) one advance on the Initial Funding Date and (ii) up to five
(5) advances during the Availability Period, in each case in an amount not to
exceed such Lender’s Commitment as of the applicable Funding Date. The aggregate
principal amount of the Loans advanced pursuant to clause (ii) above shall not
exceed the lesser of (x) the remaining unused Commitments after giving effect to
the Initial Funding Date and (y) $350,000,000. Amounts repaid on the Loans may
not be reborrowed. The Loans may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or a Loan Notice; provided, that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, in connection with any conversion or
continuation of a Loan, if less, the entire principal thereof then outstanding).
Each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, in
connection with any conversion or continuation of a Loan, if less, the entire
principal thereof then outstanding). Each Loan Notice and each telephonic notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower

 

32



--------------------------------------------------------------------------------

fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02, 5.03 or 5.04, as
applicable, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans be converted immediately to Base
Rate Loans.

(d)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification, repricing or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

2.03    [Reserved].

2.04    [Reserved].

2.05    Voluntary Prepayments of Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty;
provided that, unless otherwise agreed by the Administrative Agent, (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) one Business Day prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in

 

33



--------------------------------------------------------------------------------

excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding) and (D) any
prepayment of the Loans shall be applied to the Loans selected by the Borrower
and ratably to the remaining principal amortization payments of such Loans. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

2.06    Termination or Reduction of Commitments.

(a)    Optional Reductions of the Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate or permanently reduce the Commitments;
provided, that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof.

(b)    The Commitment of each Lender shall be automatically and permanently
reduced by the amount of the Loan made by such Lender on each Funding Date. The
Commitments shall automatically and permanently terminate upon the earlier of
(i) the End Date (as defined in the Convergys Acquisition Agreement as in effect
on June 28, 2018 without giving effect to any amendment thereto or consent
thereunder) in the event the Initial Funding Date has not occurred on or prior
thereto, (ii) receipt by the Administrative Agent of a notice from the Borrower
pursuant to Section 7.03(f) and (iii) the reduction of the Commitments to zero
in accordance with Section 2.06(a). Any unused Commitments following the Initial
Funding Date shall automatically and permanently terminate upon the earlier of
(i) the expiration of the Availability Period and (ii) the reduction of such
Commitments to zero in accordance with Section 2.06(a).

2.07    Repayment of Loans.

The Borrower shall repay the outstanding principal amount of the Loans in
quarterly installments on the last day of each fiscal quarter, commencing on the
last day of the second full fiscal quarter after the Initial Funding Date, in an
amount equal to 1.25% of the outstanding principal amount of the Loans on the
expiration of the Availability Period, in each case as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05,
unless accelerated sooner pursuant to Section 9.02. On the Maturity Date the
Borrower shall repay the outstanding principal amount of the Loans in full.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate. To the extent that any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or would result in) a calculation
that is less than zero, such calculation shall be deemed zero for purposes of
this Agreement.

 

34



--------------------------------------------------------------------------------

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above and subject
in all cases to the limitations in Section 5.05), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (x) the applicable
“Commitment Fee Rate” as determined in accordance with the definition of
Applicable Rate contained herein times (y) the actual daily amount of the
Commitments, subject to adjustment as provided in Section 2.15. The Commitment
Fee shall commence accruing on September 26, 2018, including at any time during
which one or more of the conditions in Article V is not met, and, with respect
to the Commitments, shall be due and payable (a) on the earlier of
(i) termination or expiration of the Commitments in full in accordance with
Section 2.06 and (ii) the Initial Funding Date and (b) to the extent that the
Borrower does not draw the entire principal amount of the Commitments on the
Initial Funding Date, on the expiration of the Availability Period.

(b)    Other Fees.

(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

35



--------------------------------------------------------------------------------

(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under this Agreement. The Borrower’s obligations
under this paragraph shall survive the repayment of all Obligations hereunder.

2.11    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall be in the form of Exhibit C
(a “Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative

 

36



--------------------------------------------------------------------------------

Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day
(or, in the case of principal repayment installments on Eurodollar Rate Loans,
if the result of such extension would be to extend such principal repayment
installment into another calendar month, such principal repayment installment
shall be due on the immediately preceding Business Day), and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

37



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

38



--------------------------------------------------------------------------------

2.14    [Reserved]

2.15    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Sections
5.02, 5.03 or 5.04, as applicable, were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with their Applicable Percentage hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) or Section 2.09(b)(ii) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(b)    [Reserved].

(c)    [Reserved].

 

39



--------------------------------------------------------------------------------

(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after

 

40



--------------------------------------------------------------------------------

any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

41



--------------------------------------------------------------------------------

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BENE establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BENE establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that

 

42



--------------------------------------------------------------------------------

such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BENE; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BENE, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have

 

43



--------------------------------------------------------------------------------

any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

44



--------------------------------------------------------------------------------

Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.

3.03    Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”) or
(b) the Administrative Agent determines that for any reason the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent upon the instruction of the Required Lenders
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing but subject to Section 3.07, if the Administrative
Agent has made the determination described in clause (a) of the first sentence
of this Section, the Administrative Agent, in consultation with the Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this section, (2) the Administrative Agent notifies the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

 

45



--------------------------------------------------------------------------------

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise);

 

46



--------------------------------------------------------------------------------

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06    Mitigation of Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07    LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement (including
Section 3.03) or any other Loan Document, if at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that: (i) adequate and
reasonable means do not exist for ascertaining the Eurdollar Base Rate or LIBOR,
as applicable (including because the LIBO Screen Rate is not available or

 

47



--------------------------------------------------------------------------------

published on a current basis) and such circumstances are unlikely to be
temporary; (ii) either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans; or
(iii) syndicated loans are currently being executed, or that syndicated loans
including language similar to that contained in this Section 3.07 are being
executed or amended (as applicable), to incorporate or adopt a new benchmark
interest rate to replace LIBOR, then the Administrative Agent and the Borrower
shall endeavor to establish an alternate rate of interest to LIBOR that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 11.01, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.07 (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.07, only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of Eurodollar Rate Loans shall be ineffective and
(y) if any Loan Notice requests a Borrowing of Eurodollar Rate Loans, such
Borrowing shall be made as a Base Rate Loan.

3.08    Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01    The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders and each other holder of Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, by acceleration
or otherwise) strictly in accordance with the terms thereof. The Guarantors
hereby further agree that if any of the Obligations is not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

48



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02    Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
irrevocable, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 4.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the fullest extent permitted by Law, diligence, presentment, demand
of payment, protest and all notices whatsoever and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other document relating to the Obligations or against any other Person under
any other guarantee of, or security for, any of the Obligations.

 

49



--------------------------------------------------------------------------------

4.03    Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented costs and expenses (including the reasonable and
documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

4.04    Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05    Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02, subject in all cases to the limitations in
Section 5.05) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the holders of the Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

4.06    Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

4.07    Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

50



--------------------------------------------------------------------------------

4.08    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and effect until
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted) have been indefeasibly paid and performed in full.
Each Loan Party intends this Section 4.08 to constitute, and this Section 4.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

ARTICLE V

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

5.01    Conditions to the Effective Date.

The effectiveness of this Agreement is subject to the following conditions
precedent:

(a)    The Borrower and each Guarantor shall have executed and delivered this
Agreement and the other Loan Documents.

(b)    Receipt by the Administrative Agent of customary favorable opinions of
legal counsel to the Loan Parties (other than the Convergys Loan Parties),
addressed to the Administrative Agent and each Lender, dated as of the Effective
Date, as may be reasonably requested by the Administrative Agent.

(c)    Receipt by the Administrative Agent of the following:

(i)    certificates of Responsible Officers of each Loan Party (other than the
Convergys Loan Parties) attaching copies of the Organization Documents of such
Loan Party, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the
Effective Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures) and/or other certificates of
Responsible Officers of each Loan Party (other than the Convergys Loan Parties)
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party; and

(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party (other than the Convergys Loan Parties)
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

51



--------------------------------------------------------------------------------

(d)    To the extent reasonably requested by the Administrative Agent, on behalf
of any Lender, at least ten (10) Business Days in advance of the Effective Date,
the Loan Parties shall have provided the documentation and other information to
the Administrative Agent that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the PATRIOT
Act, at least three (3) Business Days prior to the Effective Date.

(e)    Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Effective Date, to the extent invoiced
at least three (3) Business Days prior to the Effective Date (or such later date
as agreed by the Borrower).

(f)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and the Arrangers (directly to such counsel
if requested by the Administrative Agent and the Arrangers) to the extent
invoiced at least three (3) Business Days prior to the Effective Date (or such
later date as agreed by the Borrower).

(g)    The Administrative Agent shall have received satisfactory evidence that
the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to certain exceptions set forth in this
Agreement, the other Loan Documents and the applicable Intercreditor Agreement)
Lien and security interest in the Collateral with respect to the Loan Parties
(other than the Convergys Loan Parties); provided that if any such Collateral
(other than any such Collateral the security interest in which may be perfected
by (i) the filing of a UCC financing statement or the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or (ii) the delivery of certificates evidencing
equity interests of the Loan Parties (other than the Convergys Loan Parties)
that are issuers of certificated securities (as defined in the Uniform
Commercial Code) and which delivery requirement may be satisfied by delivery to
the Administrative Agent or its agent, designee or bailee in accordance with the
terms of the applicable Intercreditor Agreement) is not provided on the
Effective Date after the Borrower’s use of commercially reasonable efforts to do
so, the provision of such perfected security interest(s) shall not constitute a
condition precedent to the Effective Date but shall be required to be delivered
or perfected no later than ninety (90) days, or such longer period as may be
agreed by the Administrative Agent, after the Effective Date.

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

5.02    Conditions to Initial Funding Date.

The obligation of each Lender to honor a Request for Credit Extension on the
Initial Funding Date is subject to the following conditions precedent:

(a)    The Effective Date shall have occurred.

(b)    The Convergys Acquisition Agreement shall not have been altered, amended
or otherwise changed or supplemented or any provision waived or consented to in
a manner that is materially adverse to the Lenders without the prior written
consent of the Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned); it being understood and agreed that (a) any decrease in the
purchase price of less than 10% shall not be materially adverse to the interests
of the Lenders so long as the portion of such decrease relating to the cash
portion of the purchase price (or all of such decrease if such decrease relates
solely to the cash portion of the

 

52



--------------------------------------------------------------------------------

purchase price) is allocated to (x) on or before July 28, 2018, reduce Tranche A
of the Bridge Facility (as defined in the Bridge Facility Commitment Letter) and
(y) after July 28, 2018, reduce each tranche of the Bridge Facility on a pro
rata basis based on the amount of commitments in respect thereof outstanding
thereunder, in each case, on a dollar-for-dollar basis, (b) any increase in the
cash portion of the purchase price that is equal to or exceeds 10% of the
purchase price shall be deemed materially adverse to the Lenders, (c) any
increase in the consideration for the Convergys Acquisition in the form of
Equity Interests of the Borrower shall not be deemed materially adverse to the
Lenders, and (d) any amendment, modification, waiver or consent that results in
a change to the definition of the term “Company Material Adverse Effect” (as
defined in the Convergys Acquisition Agreement as in effect on June 28, 2018)
shall be deemed to be materially adverse to the Lenders. The Convergys
Acquisition shall have been, or shall substantially concurrently with the
funding of the portion of the Loan made on the Initial Funding Date be,
consummated in all material respects in accordance with the terms of the
Convergys Acquisition Agreement, as such terms may be altered, amended or
otherwise changed, supplemented, waived or consented to in accordance with the
immediately preceding sentence.

(c)    (i) The Convergys Acquisition Agreement Representations shall be true and
correct in all material respects and (ii) the Specified Representations shall be
true and correct in all material respects.

(d)    The Administrative Agent shall have received satisfactory evidence that
the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to certain exceptions set forth in this
Agreement, the other Loan Documents and the applicable Intercreditor Agreement)
Lien and security interest in the Collateral with respect to the Convergys Loan
Parties; provided that if any such Collateral of the Convergys Loan Parties
(other than any such Collateral the security interest in which may be perfected
by (i) the filing of a UCC financing statement or the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or (ii) the delivery of certificates evidencing
equity interests of the Convergys Loan Parties that are issuers of certificated
securities (as defined in the Uniform Commercial Code) and which delivery
requirement may be satisfied by delivery to the Administrative Agent or its
agent, designee or bailee in accordance with the terms of the applicable
Intercreditor Agreement) is not provided on the Initial Funding Date after the
Borrower’s use of commercially reasonable efforts to do so, the provision of
such perfected security interest(s) shall not constitute a condition precedent
to the Initial Funding Date but shall be required to be delivered or perfected
no later than ninety (90) days, or such longer period as may be agreed by the
Administrative Agent, after the Initial Funding Date.

(e)    Receipt by the Arrangers and the Lenders of: (A) audited consolidated
balance sheets of the Borrower and Convergys and related consolidated statements
of income or operations, shareholders’ equity and cash flows, for each of the
three most recently completed fiscal years ended at least ninety (90) days
before the Initial Funding Date, including, an unqualified audit report thereon;
(B) as soon as available and in any event within forty-five (45) days after the
end of each subsequent fiscal quarter, an unaudited consolidated balance sheet
of each of the Borrower and Convergys and related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”); and (C) pro forma consolidated balance sheet and related
consolidated statement of income or operations of the Borrower for the last
completed fiscal year and for the latest interim period covered by the Quarterly
Financial Statements of the Borrower, in each case after giving effect to this
Agreement, the Convergys Acquisition and the other

 

53



--------------------------------------------------------------------------------

transactions contemplated hereby (the “Pro Forma Financial Statements”),
promptly after the historical financial statements for such periods are
available, all of which financial statements shall be prepared in accordance
with generally accepted accounting principles in the United States and meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”) and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under the
Securities Act on Form S-3; provided, that financial statements of Convergys and
the Pro Forma Financial Statements shall only be provided to the extent required
by Rule 3-05 and Article 11 of Regulation S-X; provided, further, that the
Borrower’s and Convergys’s public filing of any required financial statements
with the SEC shall satisfy the requirements of clauses (A) and (B) of this
paragraph (e).

(f)    Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Initial Funding Date, to the extent
invoiced at least three (3) Business Days prior to the Initial Funding Date (or
such later date as agreed by the Borrower).

(g)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and the Arrangers (directly to such counsel
if requested by the Administrative Agent and the Arrangers) to the extent
invoiced at least three (3) Business Days prior to the Initial Funding Date (or
such later date as agreed by the Borrower).

(h)    The Arrangers shall have received satisfactory evidence of the
substantially concurrent consummation of the Refinancing.

(i)    The Arrangers shall have received a solvency certificate from the chief
financial officer of the Borrower in the form attached as Exhibit J hereto,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent.

(j)    Since January 1, 2018, there shall not have occurred or come into
existence and be continuing a Company Material Adverse Effect (as defined in the
Acquisition Agreement dated as June 28, 2018, without giving effect to any
amendment thereof or consent thereunder).

(k)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(l)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
clauses (b), (c) and (j) of this Section 5.02 are satisfied.

(m)    Receipt by the Administrative Agent of the following:

(i)    certificates of Responsible Officers of each Convergys Loan Party
attaching copies of the Organization Documents of each Convergys Loan Party,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of each Loan Party to be true and correct as of the Initial Funding
Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures) and/or other certificates of
Responsible Officers of each Convergys Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Convergys Loan Party
is a party; and

 

54



--------------------------------------------------------------------------------

(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Convergys Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(n)     Receipt by the Administrative Agent of customary favorable opinions of
legal counsel to the Loan Parties (including the Convergys Loan Parties),
addressed to the Administrative Agent and each Lender, dated as of the Initial
Funding Date, as may be reasonably requested by the Administrative Agent.

(o)    Notwithstanding any longer period provided in Section 7.12 of this
Agreement, the Administrative Agent shall have received a Joinder Agreement
executed and delivered by the Convergys Loan Parties.

5.03    Conditions to each Interim Funding Date.

The obligation of each Lender to honor a Request for Credit Extension on any
Interim Funding Date is subject to the following conditions precedent:

(a)    The Effective Date shall have occurred.

(b)    The Initial Funding Date shall have occurred.

(c)    (i) The Convergys Acquisition Agreement Representations shall be true and
correct in all material respects as of the Convergys Closing Date and (ii) the
Specified Representations shall be true and correct in all material respects.

(d)    The Administrative Agent shall have received satisfactory evidence that
the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to certain exceptions set forth in this
Agreement, the other Loan Documents and the applicable Intercreditor Agreement)
Lien and security interest in the Collateral with respect to the Convergys Loan
Parties; provided that if any such Collateral of the Convergys Loan Parties
(other than any such Collateral the security interest in which may be perfected
by (i) the filing of a UCC financing statement or the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or (ii) the delivery of certificates evidencing
equity interests of the Convergys Loan Parties that are issuers of certificated
securities (as defined in the Uniform Commercial Code) and which delivery
requirement may be satisfied by delivery to the Administrative Agent or its
agent, designee or bailee in accordance with the terms of the applicable
Intercreditor Agreement) is not provided on the Initial Funding Date after the
Borrower’s use of commercially reasonable efforts to do so, the provision of
such perfected security interest(s) shall not constitute a condition precedent
to the Initial Funding Date but shall be required to be delivered or perfected
no later than ninety (90) days, or such longer period as may be agreed by the
Administrative Agent, after the Initial Funding Date.

(e)    Receipt by the Arrangers and the Lenders of: (A) audited consolidated
balance sheets of the Borrower and Convergys and related consolidated statements
of income or operations, shareholders’ equity and cash flows, for each of the
three most recently completed

 

55



--------------------------------------------------------------------------------

fiscal years ended at least ninety (90) days before the Initial Funding Date,
including, an unqualified audit report thereon; (B) as soon as available and in
any event within forty-five (45) days after the end of each subsequent fiscal
quarter, the Quarterly Financial Statements for such fiscal quarter and for the
elapsed interim period following the last completed fiscal year and for the
comparable periods of the prior fiscal year; and (C) the Pro Forma Financial
Statements for the last completed fiscal year and for the latest interim period
covered by the Quarterly Financial Statements of the Borrower, promptly after
the historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-3; provided, that financial
statements of Convergys and the Pro Forma Financial Statements shall only be
provided to the extent required by Rule 3-05 and Article 11 of Regulation S-X;
provided, further, that the Borrower’s and Convergys’s public filing of any
required financial statements with the SEC shall satisfy the requirements of
clauses (A) and (B) of this paragraph (e).

(f)    Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before such Interim Funding Date, to the extent
invoiced at least three (3) Business Days prior to such Interim Funding Date (or
such later date as agreed by the Borrower).

(g)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and the Arrangers (directly to such counsel
if requested by the Administrative Agent and the Arrangers) to the extent
invoiced at least three (3) Business Days prior to such Interim Funding Date (or
such later date as agreed by the Borrower).

(h)    The Arrangers shall have received satisfactory evidence of the
substantially concurrent consummation of the Refinancing.

(i)    The Arrangers shall have received a solvency certificate from the chief
financial officer of the Borrower in the form attached as Exhibit J hereto,
certifying that, as of the Convergys Closing Date, the Borrower and its
subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent.

(j)    Since January 1, 2018 and through the occurrence of the Convergys Closing
Date, there shall not have occurred or come into existence and be continuing a
Company Material Adverse Effect (as defined in the Acquisition Agreement dated
as June 28, 2018, without giving effect to any amendment thereof or consent
thereunder).

(k)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(l)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the condition set forth in
clause (c) of this Section 5.03 is satisfied.

(m)    Receipt by the Administrative Agent of the following:

(i)    certificates of Responsible Officers of each Convergys Loan Party
attaching copies of the Organization Documents of each Convergys Loan Party,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of each Loan Party to be true and correct as of the applicable Interim
Funding Date;

 

56



--------------------------------------------------------------------------------

(ii)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures) and/or other certificates of
Responsible Officers of each Convergys Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Convergys Loan Party
is a party; and

(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Convergys Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(n)     Notwithstanding any longer period provided in Section 7.12 of this
Agreement, the Administrative Agent shall have received a Joinder Agreement
executed and delivered by the Convergys Loan Parties.

Notwithstanding anything set forth above, if the Initial Funding Date has
occurred, the conditions set forth in Sections 5.03(a), (b), (c)(i), (d), (e),
(h), (i), (j), (m) and (n) shall be deemed to have been satisfied.

5.04    Conditions to Final Funding Date.

The obligation of each Lender to honor a Request for Credit Extension on the
Final Funding Date is subject to the following conditions precedent:

(a)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that, immediately prior to giving
effect to the requested Borrowing, all Convergys Convertible Debentures tendered
for repurchase or conversion in connection with the Convergys Acquisition have
been repurchased or settled, as the case may be.

(b)    The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

(c)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(d)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

5.05    Certain Funds Period.

During the period from and including the Effective Date to and including the
Initial Funding Date, and notwithstanding (i) that any representation made on
the Effective Date was incorrect, (ii) any

 

57



--------------------------------------------------------------------------------

failure by the Loan Parties to comply with the affirmative covenants, negative
covenants and financial covenants or the existence of any Event of Default
(subject to the second proviso below), (iii) any provision to the contrary
herein, in any other Loan Document or otherwise or (iv) that any condition to
the occurrence of the Effective Date may subsequently be determined not to have
been satisfied, neither the Administrative Agent nor any Lender shall be
entitled to (1) cancel any of its Commitments under this Agreement, (2) rescind,
terminate or cancel this Agreement or any other Loan Document or exercise any
right or remedy or make or enforce any claim under the Loan Documents, related
promissory notes, the Fee Letter or otherwise it may have to the extent to do so
would prevent, limit or delay the making of its Loans hereunder and the use of
the proceeds thereof to consummate the Transactions, (3) refuse to participate
in making its Loans when required to do so under this Agreement or (4) exercise
any right of set-off or counterclaim in respect of its Loans hereunder to the
extent to do so would prevent, limit or delay the making of such Loans and the
use of the proceeds thereof to consummate the Transactions; provided that, in
each case, the applicable conditions precedent to the making of such Loans set
forth in Section 5.02 have been satisfied; provided, further, that with respect
to clauses (1) through (4) above, the foregoing shall not apply if an Event of
Default under Sections 9.01(a), (f) or (g) has occurred and is continuing. For
the avoidance of doubt, (a) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any condition
precedent specified in Section 5.02 is not satisfied on the Initial Funding Date
and (b) from the Initial Funding Date after giving effect to the funding on such
date, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders, as of the Effective Date and each Funding Date, that:

6.01    Existence, Qualification and Power.

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party, and do
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (other than pursuant
to the Loan Documents) (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law applicable
to such Person.

 

58



--------------------------------------------------------------------------------

6.03    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents
and (iii) after the Effective Date, such permits, licenses, authorizations,
approvals and entitlements that are required for the lawful conduct of the Loan
Parties’ business, each of which shall be obtained on or before the date on
which it is required to be obtained where the failure to do so could reasonably
be expected to have a Material Adverse Effect.

6.04    Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms (except for limitations on
enforceability under Debtor Relief Laws and limitations on the availability of
the remedy of specific performance imposed by the application of general
equitable principles).

6.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the date thereof and their consolidated results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including the liabilities for taxes, material commitments and Indebtedness to
the extent required to be shown on financial statements, or notes thereto,
prepared in accordance with GAAP.

(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including the liabilities for taxes, material commitments and Indebtedness to
the extent required to be shown on financial statements, or notes thereto,
prepared in accordance with GAAP.

(c)    From the date of the Audited Financial Statements to and including the
Effective Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Effective Date (it
being understood that disclosures made in the filings of the Borrower with the
SEC shall constitute disclosure in writing to the Lenders for purposes of this
Section 6.05(c)).

 

59



--------------------------------------------------------------------------------

(d)    The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements), in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates thereof and for the
periods covered thereby.

(e)    Since November 30, 2017, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

6.06    Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any Subsidiary or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.

6.07    No Default.

(a)    Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

(b)    No Default has occurred and is continuing.

6.08    Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.

6.09    Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the facilities and real properties owned, leased or operated by
the Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b)    None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could reasonably be expected
to give rise to liability under, Environmental Laws.

 

60



--------------------------------------------------------------------------------

(c)    Neither the Borrower nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened in writing.

(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened in writing, under any Environmental Law to which the Borrower or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including
disposal of Hazardous Materials) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.10    Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

6.11    Taxes.

The Borrower and its Subsidiaries have filed all United States federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all United States federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is party to any tax sharing
agreement.

6.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a)

 

61



--------------------------------------------------------------------------------

of the Internal Revenue Code and the trust related thereto has been determined
by the IRS to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code, or an application for such a letter is currently being
processed by the IRS. To the knowledge of the Responsible Officers of the Loan
Parties, nothing has occurred that would reasonably be expected to prevent or
cause the loss of such tax-qualified status.

(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction in violation of Section 406 or 407 of ERISA or Section 4975 of the
Internal Revenue Code or violation of the fiduciary responsibility rules set
forth in Section 404 and 405 of ERISA with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan, in
all material respects, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is 60%
or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could reasonably be likely
to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension
Plan has been terminated by the plan administrator thereof or by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d)    As of the Effective Date neither the Borrower nor any Guarantor is (1) an
employee benefit plan subject to Title I of the ERISA, (2) a plan or account
subject to Section 4975 of the Internal Revenue Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Internal Revenue Code; or (4) a “governmental plan” within the meaning of ERISA.

6.13    Subsidiaries.

Set forth on Schedule 6.13 to the Disclosure Letter is a complete and accurate
list as of the Effective Date of each Subsidiary, together with (a) jurisdiction
of organization, (b) number of shares of each class of Equity Interests
outstanding, (c) percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary and (d) a notation as to which
Subsidiaries are Immaterial Domestic Subsidiaries and Immaterial Foreign
Subsidiary. The outstanding Equity Interests of each Subsidiary are validly
issued, fully paid and non-assessable.

6.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the

 

62



--------------------------------------------------------------------------------

assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.

(b)    Neither the Borrower, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

6.15    Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished (including, for purposes of clarification, information deemed
delivered pursuant to the penultimate paragraph of Section 7.02) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected business
plans, forecasts and other projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, which assumptions were fair
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Borrower’s reasonable estimate of
its plans, forecasts or projections, as applicable, based on the information
available at the time (it being acknowledged that actual results may vary, and
such variations may be material).

6.16    Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17    Intellectual Property; Licenses, Etc.

(a)    The Borrower and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.

(b)    Set forth on Schedule 6.17 to the Disclosure Letter is a list of (i) all
IP Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office that as of the Effective
Date a Loan Party owns and (ii) all licenses of IP Rights registered with the
United States Copyright Office or the United States Patent and Trademark Office
as of the Effective Date.

(c)    Except for such claims and infringements that could not reasonably be
expected to have a Material Adverse Effect, (i) no claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, nor does any Responsible Officer
of any Loan Party know of any such claim, and (ii) to the knowledge of the
Responsible Officers of the Loan Parties, the use of any IP Rights by the
Borrower or any Subsidiary, the granting of a right or a license in respect of
any IP Rights from the Borrower or any Subsidiary does not infringe on any
rights of any other Person.

 

63



--------------------------------------------------------------------------------

6.18    Solvency.

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

6.19    Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests, to the extent and in the manner
required by the Collateral Documents and the Administrative Agent, prior to all
other Liens other than Permitted Liens.

6.20    Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20-1 to the Disclosure Letter is a list of all real
property located in the United States that is owned or leased by any Loan Party
as of the Effective Date (identifying whether such real property is owned or
leased and which Loan Party owns or leases such real property). Set forth on
Schedule 6.20-2 to the Disclosure Letter is the chief executive office, U.S. tax
payer identification number and organizational identification number of each
Loan Party as of the Effective Date. The exact legal name and state of
organization of each Loan Party as of the Effective Date is as set forth on the
signature pages hereto. Except as set forth on Schedule 6.20-3 to the Disclosure
Letter, no Loan Party as of the Effective Date has during the five years
preceding the Effective Date (i) changed its legal name, (ii) changed its state
of formation, or (iii) been party to a merger, consolidation or other change in
structure.

6.21    OFAC; Anti-Corruption.

(a)    Neither the Borrower nor any Subsidiary nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b)    The Borrower and its Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

6.22    USA PATRIOT Act.

The Borrower and its Subsidiaries have conducted their business in compliance
with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “USA PATRIOT Act”), and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
law.

 

64



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:

7.01    Financial Statements.

Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:

(a)    as soon as available, but in any event within ninety days after the end
of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending November 30,
2018, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b)    as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), commencing
with the fiscal quarter ending August 31, 2018, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in stockholders’ equity and cash flows for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c)    as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
November 30, 2018, forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.

 

65



--------------------------------------------------------------------------------

7.02    Certificates; Other Information.

Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a report of its independent certified public accountants
certifying such financial statements and stating that in connection with its
audit examination no knowledge was obtained of any Default under the financial
covenants set forth in Section 8.11 or, if any such Default shall exist, stating
the nature and status of such event;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of the Borrower or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(d)    concurrently with the delivery of the financial statements referred to in
Section 7.01(b) for the first and third fiscal quarters or each fiscal year, a
report signed by a Responsible Officer of the Borrower that supplements Schedule
6.17 to the Disclosure Letter such that, as supplemented, such Schedule would be
accurate and complete as of such date (if no supplement is required to cause
such Schedule to be accurate and complete as of such date, then the Borrower
shall not be required to deliver such a report);

(e)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower, or any audit of any of the Borrower;

(f)    promptly, and in any event within ten Business Days after receipt thereof
by the Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary; and

(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request in order to allow it to determine compliance with the Loan
Documents.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the

 

66



--------------------------------------------------------------------------------

Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

7.03    Notices.

Promptly notify the Administrative Agent (who will notify the Lenders) of:

(a)    the occurrence of any Default.

(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

(c)    the occurrence of any ERISA Event which would reasonably be expected to
result in a liability in excess of the Threshold Amount.

(d)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).

(e)    any extension of credit made under any agreement governing Additional
Foreign Subsidiary Debt that results in the incurrence of outstanding amounts
thereunder.

 

67



--------------------------------------------------------------------------------

(f)    the termination of the Convergys Acquisition Agreement in accordance with
the terms thereof.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04    Payment of Taxes.

Pay and discharge as the same shall become due and payable all Taxes of the
Borrower and its Subsidiaries, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

7.05    Preservation of Existence, Etc.

(a)    In the case of the Borrower and its Subsidiaries, other than the
Immaterial Domestic Subsidiaries and the Immaterial Foreign Subsidiaries,
preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 or where the failure to so preserve, renew and
maintain could not reasonably be expected to have a Material Adverse Effect.

(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises applicable to the Borrower and its Subsidiaries that are
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(d)    Preserve or renew all of its IP Rights, the non-preservation or
non-renewal of which could reasonably be expected to have a Material Adverse
Effect.

7.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
material equipment that is necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted.

(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

7.07    Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b)    Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use its commercially
reasonable efforts to cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.

7.08    Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09    Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10    Inspection Rights.

Permit representatives of the Administrative Agent (including independent
contractors of the Administrative Agent) and each Lender (if and when
accompanying the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and, when accompanied by a Responsible
Officer of the Borrower, to discuss its affairs, finances and accounts with its
officers, and independent public accountants, with all reasonable documented
out-of-pocket expenses in connection therewith to be at the expense of the
Borrower and at such reasonable times during normal business hours, but no more
frequently than once each fiscal year, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
For the avoidance of doubt, the Borrower and its Subsidiaries will not be
required to provide any information to the extent that the provision thereof
would violate any Law.

 

69



--------------------------------------------------------------------------------

7.11    Use of Proceeds.

Use the proceeds of (i) the Loans made on the Initial Funding Date to finance
(A) the Convergys Acquisition, the Refinancing and pay fees and expenses in
connection with the Transactions and (B) solely to the extent of any excess of
the remaining unused Commitments after giving effect to clause (A) above over
$350,000,000, working capital and other general corporate purposes, (ii) each
Loan made on any Interim Funding Date to repurchase or otherwise settle
Convergys Convertible Debentures upon the tender for repurchase or conversion
thereof in connection with the Convergys Acquisition and (iii) the Loan made on
the Final Funding Date, together with any balance remaining after the
application of proceeds pursuant to the immediately preceding clause (ii), for
working capital and other general corporate purposes; provided that in no event
shall the proceeds of the Credit Extensions be used in contravention of any Law
or of any Loan Document.

7.12    Additional Guarantors.

Within forty-five days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (other
than an Immaterial Domestic Subsidiary), cause such Person to (a) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement and (b) deliver to the Administrative Agent such Organization
Documents, good standing certificates, resolutions and favorable opinions of
counsel (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein or in the other Loan Documents to the contrary,
the Special Purpose Subsidiary shall not be required to be a Guarantor or grant
a security interest in its property to secure any of the Obligations.

7.13    Pledged Assets.

(a)    Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than Excluded Property) and (ii)
65% (or such greater percentage that, due to a change in an applicable Law after
the Effective Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary (other than (x) an Immaterial Foreign Subsidiary and
(y) Excluded Property) directly owned by any Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the Collateral Documents, and, in connection with the foregoing,
deliver to the Administrative Agent (or its agent, designee or bailee pursuant
to the applicable Intercreditor Agreement) such other documentation as the
Administrative Agent may request including, any filings and deliveries to
perfect such Liens and favorable opinions of counsel all in form and substance
reasonably satisfactory to the Administrative Agent.

(b)    Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent to secure the Obligations pursuant to, and to
the extent and in the manner required by, the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent (or its agent, designee or bailee pursuant to the
applicable Intercreditor Agreement) such other documentation as the
Administrative Agent may request including filings and deliveries necessary to
perfect such Liens, Organization Documents, resolutions and favorable opinions
of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

7.14    Excluded Account.

If funds remain in the Excluded Account after the payment of obligations owing
to third-parties with respect to any accounts receivable and other property
deposited in the Excluded Account, the Borrower shall promptly (and in any
event, within ten Business Days of receipt of such funds) cause such funds to be
transferred from the Excluded Account and be deposited in a deposit account of a
Loan Party that does not constitute Excluded Property.

7.15    Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VIII

NEGATIVE COVENANTS

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

8.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues (other than Equity Interests of the Borrower to the extent
constituting margin stock), whether now owned or hereafter acquired, other than
the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Effective Date and listed on Schedule 8.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that the
property covered thereby is not increased;

(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted;

(d)    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for more than thirty
days or, if overdue for more than thirty days, are being contested in good faith
by appropriate proceedings diligently conducted;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and public liability laws, other than any Lien imposed by ERISA;

 

71



--------------------------------------------------------------------------------

(f)    pledges or deposits to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), public or statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g)    easements, rights-of-way, zoning and other restrictions, irregularities
in title and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h)    attachment Liens and Liens securing judgments for the payment of money
(or appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 9.01(g) or (h);

(i)     Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property (or proceeds thereof) financed by such Indebtedness and (ii) such Liens
attach to such property concurrently with or within ninety days after the
acquisition or completion or construction thereof;

(j)    licenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any Subsidiary;

(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m)    normal and customary rights of setoff or banker’s Liens in favor of banks
or other depository or financial institutions arising as a matter of law or
under customary agreements for the provision of banking and securities
intermediary services and Liens securing payment obligations thereunder;

(n)    Liens arising under Sections 4-208 and 4-210 of the Uniform Commercial
Code (or, if applicable, the corresponding section of the Uniform Commercial
Code in effect in the relevant jurisdiction) on items in the course of payment
or collection;

(o)    Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(p)    Liens on property of a Person acquired in connection with a Permitted
Acquisition existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower or existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary; provided that (i) such Liens were not created
in contemplation of such merger, consolidation, Investment or acquisition,
(ii) such Liens do not encumber any property other than the property encumbered
at the time of such merger, consolidation, Investment or acquisition, and the
proceeds and products thereof, (iii) such Liens do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary or the assets so
acquired, and (iv) any Indebtedness secured by such Lien is permitted under
Section 8.03 (it being understood that such Indebtedness shall reduce
availability under the applicable basket in Section 8.03 except in the case of
Indebtedness of the type described in Section 8.03(e));

 

72



--------------------------------------------------------------------------------

(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and deposits as security for contested custom or import duties;

(r)    Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Disposition or other transaction that is
not prohibited by this Agreement;

(s)    rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries acquired in connection with
Investments permitted under Section 8.02;

(t)    Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge, redemption or termination (including by way of cash
collateralization) of Indebtedness to the extent such defeasance, discharge,
redemption or termination is not prohibited by this Agreement;

(u)    Liens on Securitization Related Property created or deemed to exist in
connection with the Permitted Securitization Transaction;

(v)    preferential arrangements in the form of subordination and intercreditor
agreements in favor of creditors of the customers of the Borrower and its
Subsidiaries;

(w)    Liens securing Indebtedness permitted under Section 8.03(h) or
Section 8.03(o); provided, that (i) at the time of creation, assumption or
incurrence of the Indebtedness secured by any such Lien and after giving effect
thereto and the application of the proceeds thereof, no Default or Event of
Default would exist and (ii) to the extent such Liens encumber the Collateral,
such Liens shall be subject to an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent;

(x)    Liens in favor of Governmental Authorities securing the obligations of
Foreign Subsidiaries in jurisdictions outside of the United States; provided
that (i) such Liens are required by such Governmental Authorities in order for
such Foreign Subsidiaries to conduct business in such jurisdictions and
(ii) such Liens do not extend to any assets other than those of such Foreign
Subsidiaries;

(y)    with respect to the Japanese Subsidiary and its Subsidiaries, Liens
(i) arising by operation of law or in the ordinary course of trading,
(ii) arising under any retention of title, hire purchase or conditional sale
arrangement or arrangements having similar effect in respect of goods supplied
to the Japanese Subsidiary or its Subsidiaries in the ordinary course of trading
and are on the supplier’s standard or usual terms and are not arising as a
result of any default or omission by the Japanese Subsidiary or its Subsidiaries
and (iii) securing Indebtedness permitted under Section 8.03(j); provided, that
such Liens do not extend to any assets other than the assets of the Japanese
Subsidiary and its Subsidiaries;

 

73



--------------------------------------------------------------------------------

(z)    Liens on inventory (and the proceeds thereof) in favor of financiers of
inventory (including vendor financiers) to secure trade payables incurred in the
ordinary course of business in connection with the acquisition of inventory;

(aa)    Liens on Investments maintained pursuant to Section 8.02(c) in favor of
the beneficiary of any such unqualified deferred compensation arrangement;

(bb)    [reserved];

(cc)    Liens securing Indebtedness under Section 8.03(p); provided that such
Liens do not extend to any assets other than the Equity Interests of the
Japanese Subsidiary and the assets of Japanese Subsidiary and its Subsidiaries;

(dd)    Liens securing Indebtedness under Section 8.03(q); provided that such
Liens do not extend to any assets other than the Equity Interests of SYNNEX
Canada Limited and the assets of SYNNEX Canada Limited and its Subsidiaries;

(ee)    [reserved];

(ff)    Liens securing Indebtedness under Section 8.03(r);

(gg)    Liens created or deemed to exist on any Receivables or Related Assets in
connection with any Permitted Supplier Finance Program;

(hh)    other Liens securing obligations not constituting Indebtedness for
borrowed money in an aggregate principal amount outstanding not to exceed
$50,000,000;

(ii)    Liens on the Collateral securing Indebtedness under Section 8.03(s) or
Section 8.03(v); provided that (i) such Liens shall be either pari passu with or
junior to the Liens securing the Obligations and (ii) such Liens shall be
subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent (each, an “Intercreditor Agreement”); and

(jj)    Liens securing Indebtedness under Section 8.03(t); provided that such
Liens do not extend to any assets other than the Equity Interests of such
Foreign Subsidiary and the assets of such Foreign Subsidiary and its
Subsidiaries.

Notwithstanding anything to the contrary in this Section 8.01 or otherwise, the
Special Purpose Subsidiary shall not create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Liens (i) existing under the Permitted
Securitization Transaction or (ii) permitted under the Securitization Documents.

8.02    Investments.

Make any Investments, except:

(a)    Investments in the form of cash or Cash Equivalents, short-term
Investments and other Investments which, in each case, are not prohibited under
any other provision of this Agreement, so long as such short-term Investments
and other Investments are made in accordance with the Borrower’s investment
policy as in effect on the Effective Date (as disclosed to the Administrative
Agent prior to the Effective Date and as may be changed from time to time by
Borrower with the prior written consent of the Administrative Agent);

 

74



--------------------------------------------------------------------------------

(b)    Investments outstanding on the Effective Date and set forth in
Schedule 8.02 to the Disclosure Letter;

(c)    Investments maintained by the Borrower pursuant to the Borrower’s
unqualified deferred compensation arrangements; provided that such compensation
arrangements are entered into in the ordinary course of business;

(d)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment (it being understood and agreed that any Investment to form a
Subsidiary that will become a Guarantor in accordance with Section 7.12 is
permitted);

(e)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including intercompany balances incurred or made in
the ordinary course of business which do not constitute loans for borrowed
money), and Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss;

(g)    Guarantees permitted by Section 8.03;

(h)    Investments that constitute Permitted Liens;

(i)    Permitted Acquisitions;

(j)    (x) Investments consisting of loans by Loan Parties to Subsidiaries that
are not Loan Parties the proceeds of which are substantially contemporaneously
applied to consummate a Permitted Acquisition plus (y) Investments consisting of
loans by Loan Parties to Subsidiaries that are not Loan Parties in an aggregate
amount outstanding at any one time not to exceed an amount equal to the sum of
(i) $1,200,000,000 plus (ii) the amount of all voluntary prepayments (other than
voluntary prepayments made with the proceeds of an Incremental Term Loan (as
defined in the Existing Credit Agreement)) of (A) the Loans made pursuant to
Section 2.06(a) and (B) Term Loans (as defined in the Existing Credit Agreement)
made pursuant to Section 2.06(a) of the Existing Credit Agreement;

(k)    (x) Investments by Loan Parties in Subsidiaries that are not Loan Parties
the proceeds of which are substantially contemporaneously applied to consummate
a Permitted Acquisition plus (y) Investments by Loan Parties in Subsidiaries
that are not Loan Parties in the form of equity contributions in an amount
(i) not to exceed $75,000,000 in the aggregate at any time outstanding and
(ii) required by Governmental Authorities under Laws applicable to Foreign
Subsidiaries;

(l)    Investments by the Borrower or any Subsidiary in the Special Purpose
Subsidiary in connection with the Permitted Securitization Transaction provided
that such Investments are customary in Securitization Transactions;

 

75



--------------------------------------------------------------------------------

(m)    Investments consisting of loans, advances and other extensions of credit
to officers, directors and employees of the Borrower and its Subsidiaries for
business purposes in an amount not to exceed $6,000,000 in the aggregate at any
time outstanding;

(n)    Investments consisting of loans, advances, Guarantees and other
extensions of credit to or on behalf of customers and vendors, and Cost
Investments in customers and vendors (including Cost Investments made to acquire
new customers and vendors), in each case, in the ordinary course of business and
in a manner consistent with past practices;

(o)    Investments consisting of (i) intercompany loans made by the Borrower to
Synnex Canada Limited pursuant to that certain Limited Recourse Promissory Note
dated February 24, 2010 in an aggregate principal amount not to exceed
CDN$33,972,313, plus any accrued or capitalized interest thereon, (ii) equity
contributions by the Borrower in Synnex Finance Hybrid II LLC pursuant to that
certain Forward Subscription Agreement dated as of February 24, 2010 and
(iii) equity contributions by Synnex Finance Hybrid II LLC in Synnex Canada
Limited pursuant to that certain Forward Subscription Agreement dated as of
February 24, 2010;

(p)    Cost Investments made after the Effective Date; provided, that the
aggregate amount of all such Cost Investments shall not exceed $60,000,000 at
any one time outstanding;

(q)    Investments consisting of guarantees of the trade credit obligations,
real property leases, indemnification and other obligations with respect to
deposit accounts, or other obligations of Subsidiaries in the ordinary course of
business or in connection with any transaction permitted to be incurred under
Section 8.03 (other than Investments constituting Guarantees of Indebtedness);
and

(r)    contingent Guarantee obligations to repurchase inventory repossessed by
flooring companies that was previously sold to customers in the ordinary course
of business;

(s)    to the extent constituting Investments, Guarantees of obligations of a
Subsidiary (other than obligations constituting Indebtedness) in connection with
any Permitted Acquisition or Disposition permitted under Section 8.05;

(t)    the 2017 Acquisition and the Convergys Acquisition;

(u)    Investments in Equity Interests of the Westcon-Datatec Entities
consisting of common shares in an amount up to 20.00% of the outstanding common
shares of each Westcon-Datatec Entity; provided that such Investments are made
in accordance with Exhibit F to the 2017 Acquisition Document; and

(v)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $50,000,000 in the aggregate at any time outstanding.

For purposes of clarification, nothing in this Section 8.02 prohibits the
Foreign Subsidiaries from holding foreign currencies in the ordinary course of
business.

8.03    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

 

76



--------------------------------------------------------------------------------

(b)    Indebtedness outstanding on the Effective Date and set forth in Schedule
8.03 to the Disclosure Letter and any refinancings and extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing or extension except (x) by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing or extension and by an amount
equal to any existing commitments unutilized thereunder and (y) if the amount of
such increase were permitted under this Section 8.03, (ii) the material terms
taken as a whole of such refinancing or extension are not materially less
favorable in any material respect to the Borrower and its Subsidiaries or the
Lenders than the terms of the Indebtedness being refinanced or extended and
(iii) the amount of any Indebtedness stated on Schedule 8.03 to the Disclosure
Letter that is subject to a revolving loan facility shall be the maximum amount
available to be borrowed thereunder on the Effective Date (excluding increase
options under such facilities);

(c)    intercompany Indebtedness permitted under Section 8.02; provided that in
the case of Indebtedness owing by a Loan Party to a Subsidiary that is not a
Loan Party (i) such Indebtedness shall by its terms be subordinated in right of
payment to the prior payment in full of the Obligations in form and substance
reasonably acceptable to the Administrative Agent and (ii) such Indebtedness
shall not be prepaid unless no Default exists immediately prior to or after
giving effect to such prepayment;

(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business or in connection with the Loans made
under this Agreement for the purpose of directly mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)    purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of fixed or capital assets, and renewals, refinancings and extensions
thereof, provided that (i) the aggregate outstanding principal amount of all
such Indebtedness shall not exceed $50,000,000 at any one time outstanding; and
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;

(f)    Indebtedness under the Permitted Securitization Transaction; provided
that (i) the Attributable Indebtedness thereunder shall not exceed at any time
outstanding an amount equal to $1,400,000,000 and (ii) the Permitted
Securitization Transaction shall be non-recourse to the Loan Parties other than
with respect to purchase or repurchase obligations for breaches of
representations and warranties, performance guaranties, and indemnity
obligations and other similar undertakings in each case that are customary for
similar standard market accounts receivable transactions;

(g)    unsecured Indebtedness or Subordinated Indebtedness of the Borrower and
its Domestic Subsidiaries; provided that (i) at the time of incurrence of such
Indebtedness, no Default has occurred and is continuing; (ii) after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 8.11, (iii) such Indebtedness shall not include any financial

 

77



--------------------------------------------------------------------------------

covenants that are more restrictive in any respect on the Loan Parties than the
financial covenants in this Agreement, (iv) such Indebtedness is not subject to
any amortization payments or any mandatory prepayments or sinking fund payments
(other than in connection with a change of control, asset sale or event of loss
and customary acceleration rights after an event of default) in each case, prior
to the date that is six (6) months after the latest Maturity Date, and (v) such
Indebtedness shall not mature at any time on or prior to the date that is six
(6) months after the latest Maturity Date;

(h)    Priority Debt provided that the aggregate outstanding principal amount of
all Priority Debt shall not exceed 30% of Consolidated EBITDA as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b)
(determined as of the date such Priority Debt is incurred); provided, that, the
Priority Debt attributable to the Borrower and its Domestic Subsidiaries shall
not exceed 20% of Consolidated EBITDA as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) (determined as of the
date such Priority Debt is incurred);

(i)    Indebtedness which constitutes a Lien on investment property or general
intangibles that represent Equity Interests of a Foreign Subsidiary and which is
otherwise a Permitted Lien and Indebtedness that constitutes a Permitted Lien
under the following: Sections 8.01(c), 8.01(d), 8.01(e), 8.01(h), 8.01(l),
8.01(m), 8.01(n), 8.01(p), 8.01(q) and 8.01(t);

(j)    Indebtedness of the Japanese Subsidiary and its Subsidiaries in an
aggregate principal amount not to exceed JPY100,000,000 (or its equivalent in
another currency or currencies);

(k)    Indebtedness consisting of indemnification obligations or adjustments in
respect of the purchase price (including earn-outs) in connection with any
Permitted Acquisition or any Disposition permitted under Section 8.05;

(l)    [reserved];

(m)    Guarantees with respect to Indebtedness permitted under this Section 8.03
(including, for the avoidance of doubt, customary Guarantees of a Subsidiary
that is a seller, servicer or originator of Receivables and Related Assets in
connection with the transactions permitted under Section 8.03(f) and
Section 8.03(q));

(n)    unsecured reimbursement obligations of Loan Parties and their respective
Subsidiaries in respect of letters of credit, bankers’ acceptances, bank
guaranties, surety or performance bonds, and similar instruments issued by a
Lender or an Affiliate of a Lender in the ordinary course of business;

(o)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed $275,000,000 at any time outstanding (the “Additional Foreign
Subsidiary Debt”);

(p)    Indebtedness of the Japanese Subsidiary in an aggregate principal amount
not to exceed JPY20,000,000,000 at any time outstanding;

(q)    Indebtedness of SYNNEX Canada Limited and its Subsidiaries or WCSI in an
aggregate principal amount not to exceed C$200,000,000 at any time outstanding
(including, for

 

78



--------------------------------------------------------------------------------

the avoidance of doubt, Indebtedness of SYNNEX Canada Limited and its
Subsidiaries or WCSI arising in connection with sales of Receivables and Related
Assets contemplated by Section 8.05(f) entered into by SYNNEX Canada Limited and
its Subsidiaries or WCSI; provided that that the outstanding principal amount of
all Indebtedness arising in connection therewith does not exceed C$200,000,000
(or its equivalent in another currency or currencies) at any time);

(r)    secured reimbursement obligations of the Loan Parties and their
respective Subsidiaries in respect of letters of credit, bankers’ acceptances,
bank guaranties, surety or performance bonds and similar instruments issued in
the ordinary course of business, in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding;

(s)    Indebtedness under the Credit Agreement, dated as of November 27, 2013,
among the Borrower, the subsidiaries of the Borrower party thereto as
guarantors, the lenders party thereto and Bank of America, as administrative
agent, swing line lender and L/C issuer (as amended or amended and restated from
time to time, the “Existing Credit Agreement”); provided that the aggregate
principal amount outstanding under the Existing Credit Agreement shall not
exceed the sum of (A) $2,300,000,000 plus (B) an unlimited amount so long as the
Consolidated First Lien Leverage Ratio (calculated on a Pro Forma Basis and
assuming any Incremental Commitments (as defined in the Existing Credit
Agreement) are fully drawn) is not greater than 2.75:1.00;

(t)    other Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $200,000,000 at any time outstanding;

(u)    Indebtedness in respect of Convergys Convertible Debentures, including
Indebtedness with respect to obligations to repurchase or otherwise settle such
Convergys Convertible Debentures, upon the tender for repurchase or conversion
thereof, as applicable; and

(v)    Indebtedness incurred in connection with the Convergys Acquisition in an
aggregate principal amount that, together with the aggregate principal amount
under this Agreement, does not exceed $1,800,000,000 at any time outstanding, it
being understood and agreed that no such Indebtedness under this clause
(v) shall be funded prior to the Convergys Closing Date.

Notwithstanding anything to the contrary in this Section 8.03 or otherwise, the
Special Purpose Subsidiary shall not contract, create, incur, assume or permit
to exist any Indebtedness other than Indebtedness (x) existing from time to time
under the Permitted Securitization Transaction or (y) permitted under the
Securitization Documents. For purposes of determining compliance with this
Section 8.03, in the event that any proposed Indebtedness meets the criteria of
more than one of the categories of Indebtedness permitted in clauses (a) through
(v) above, the Borrower shall be permitted to divide or classify such item on
the date of its incurrence, and from time to time may reclassify, in any manner
that complies with this Section 8.03 at such time.

As of the Effective Date, the aggregate principal amount outstanding pursuant to
sub-clause (A) of Section 8.03(s) is $1,170,000,000, it being understood and
agreed that such amount may fluctuate after the Effective Date without prejudice
to the Borrower’s right to utilize the full amount permitted to be incurred
under such sub-clause (A) if and when amounts are incurred thereunder. For
purposes of determining compliance with Section 8.03(s) above, the Borrower may
elect to use sub-clauses (A) or (B) of the proviso thereto in any order or
concurrently. If both sub-clause (A) and (B) are available and the Borrower does
not make an election, the Borrower will be deemed to have elected sub-clause
(B). If the Borrower incurs any amounts under such sub-clause (A) above
concurrently with sub-clause (B) above, any amounts incurred under sub-clause
(A) above will not count as Indebtedness for purposes of calculating the
Consolidated First Lien Leverage Ratio at such time.

 

79



--------------------------------------------------------------------------------

8.04    Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with or liquidate into any other Subsidiary provided that if a Loan
Party is a party to such transaction, the continuing or surviving Person is a
Loan Party or such surviving Person becomes a Loan Party concurrently with the
consummation of such merger, consolidation or liquidation, (c) subject to clause
(a) and (b) above, the Borrower or any Subsidiary may merge with any other
Person in connection with a Permitted Acquisition and (d) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.

8.05    Dispositions.

Make any Disposition except:

(a) Dispositions in which (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid within 365 days of
the consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 8.15, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05(a), and
(v) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Borrower and its Subsidiaries in all such transactions permitted under
this Section 8.05(a) and Section 8.05(e) occurring after the Effective Date
shall not exceed 10% of Consolidated Tangible Assets determined as of the last
day of the most recently ended fiscal year for which the Borrower has delivered
financial statements pursuant to Section 7.01(a);

(b)    transfers of property subject to Recovery Events in connection with any
settlement related thereto;

(c)    with respect to the Japanese Subsidiary and its Subsidiaries,
Dispositions of (i) receivables by way of a transaction or series of
transactions pursuant to which such receivables are sold on a discounted basis
to a third party which is not the Borrower or any of its Subsidiaries, without
recourse or with limited recourse of such third party to any of the Borrower or
any of its Subsidiaries; provided that the outstanding amount of all such
receivables so sold does not exceed JPY5,000,000,000 (or its equivalent in
another currency or currencies) at any time and (ii) shares or assets of Cyber
Logistics Corporation, a corporation incorporated under the laws of Japan;

(d)    with respect to SYNNEX Canada and its Subsidiaries, Dispositions of
(i) the real property owned by 2117974 Ontario Inc. located at 107 Woodlawn
Road, Guelph, Ontario, Canada and (ii) the real property owned by EMJ America
Inc. located at 220 Chatham Business Drive, Pittsboro, North Carolina;

(e)    other Dispositions provided that (i) such transaction does not involve
the sale or other disposition of a minority equity interests in a Domestic
Subsidiary, (ii) the aggregate net book value of all

 

80



--------------------------------------------------------------------------------

of the assets sold or otherwise disposed of by the Borrower and its Subsidiaries
in all such transactions permitted under this Section 8.05(e) occurring after
the Effective Date shall not exceed $25,000,000 and (iii) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions permitted under this Section 8.05(e) and
Section 8.05(a) after the Effective Date shall not exceed 10% of Consolidated
Tangible Assets determined as of the last day of the most recently ended fiscal
year for which the Borrower has delivered financial statements pursuant to
Section 7.01(a);

(f)    with respect to SYNNEX Canada Limited and its Subsidiaries or WCSI,
Dispositions of Receivables and Related Assets by way of a transaction or series
of transactions permitted under Section 8.03(q) and pursuant to which such
receivables are sold to a third party which is not the Borrower or any of its
Subsidiaries, without recourse or with limited recourse of such third party to
any of the Borrower or any of its Subsidiaries; and

(g)    to the extent constituting a Disposition, Investments permitted pursuant
to Section 8.02.

8.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)    each Subsidiary may declare and make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and

(c)    the Borrower may declare and make other Restricted Payments; provided
that (i) no Default exists or would result therefrom and (ii) after giving
effect to any such Restricted Payment on a Pro Forma Basis, (x) the Borrower
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) and (y) the Consolidated Leverage Ratio recomputed as of
the end of the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) would be less than 3.75:1.00.

8.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Effective Date
or any business substantially related or incidental thereto or any business
substantially related or incidental to manufacturing, contract assembly,
operational, logistics, distribution, business process services, supply chain
management services and related sales and services.

8.08    Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05, Section 8.06, Section 8.12, Section 8.14, Section 8.15 and
Section 8.17, (d)

 

81



--------------------------------------------------------------------------------

compensation arrangements approved by the Board of Directors (or appropriate
committee thereof) of the Borrower and other normal and reasonable compensation
and reimbursement of expenses of officers and directors, including
indemnification agreements, (e) employee benefit plans, arrangements and
severance payments, (f) [reserved] and (g) except as otherwise specifically
limited in this Agreement, other transactions which are on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an Affiliate.

8.09    Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation to which the Borrower
or any of its Subsidiaries is a party to that (a) encumbers or restricts the
ability of any the Borrower or any of its Subsidiaries to (i) make Restricted
Payments to any Loan Party, (ii) pay any Indebtedness or other obligation owed
to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer
any of its property to any Loan Party, (v) in the case of the Borrower and its
Domestic Subsidiaries, pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (vi) in
the case of the Borrower and its Domestic Subsidiaries, act as a Loan Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for: (1) this Agreement and the other Loan
Documents, (2) the Securitization Documents, (3) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (4) any document or instrument
governing Indebtedness incurred pursuant to (A) Section 8.03(b), (B)
Section 8.03(c) (to the extent arising from subordination provisions in favor of
the Administrative Agent), (C) Section 8.03(f), (D) Section 8.03(g), (E)
Section 8.03(h), (F) Section 8.03(j), (G) Section 8.03(m), (H) Section 8.03(o),
(I) Section 8.03(p), (J) Section 8.03(q), (K) Section 8.03(s), (L)
Section 8.03(t), (M) Section 8.03(u), or (N) Section 8.03(v), (5) any Permitted
Lien or any document or instrument governing any Permitted Lien, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (6) any document or instrument governing
Investments made pursuant to Section 8.02(u), provided that any such restriction
contained therein relates only to the Equity Interests acquired pursuant to such
Investments, (7) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale, (8) waivers of rights of subrogation and
subordination of intercompany obligations in connection with any credit support
provided to a Foreign Subsidiary pursuant to any Indebtedness permitted to be
incurred pursuant to Section 8.03, (9) customary restrictions on transfer in
license agreements restricting the assignment or transfer thereof, or (10) prior
to the Convergys Closing Date, the Convergys Acquisition Agreement or
(b) requires the grant of any security for any obligation if such property is
given as security for the Obligations, except for any document or instrument
governing Indebtedness incurred pursuant to Sections 8.03(s) or 8.03(v).

8.10    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11    Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Effective Date, to be greater than (i) prior to the
Convergys Closing Date, 4.0:1.0, (ii) from and after the first fiscal

 

82



--------------------------------------------------------------------------------

quarter of the Borrower ending after the Convergys Closing Date through and
including the fifth full fiscal quarter of the Borrower ending after the
Convergys Closing Date, 4.25:1.0 and (iii) from and after the sixth full fiscal
quarter of the Borrower ending after the Convergys Closing Date, 4.0:1.0.

(b)    Consolidated Interest Charge Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower,
commencing with the fiscal quarter ending after the Effective Date, to be less
than 3.50:1.0.

8.12    Other Indebtedness.

(a)    Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner materially adverse to the
Borrower or any Subsidiary (including any amendment or modification that would
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto).

(b)    If any Default exists, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Indebtedness or any
unsecured Indebtedness incurred pursuant to Section 8.03(g).

(c)    Make any payment of principal or interest on any Subordinated
Indebtedness in violation of the subordination provisions of such Subordinated
Indebtedness.

8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a)    Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

(b)    Change its fiscal year.

(c)    With respect to the Loan Parties, change its name, state of formation or
form of organization without providing ten days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree).

8.14    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, except (i) to qualify directors
where required by applicable Law or to satisfy other requirements of applicable
Law with respect to the ownership of Equity Interests of Foreign Subsidiaries,
(ii) for non-controlling ownership of Equity Interests by senior management of
Foreign Subsidiaries in connection with equity incentives provided in a manner
consistent with past practices, (iii) Dispositions of Equity Interests of any
Foreign Subsidiary permitted under Section 8.05(e) and (iv) for Subsidiaries
formed or acquired after the Effective Date, or (b) permit any Subsidiary to
issue or have outstanding any shares of preferred Equity Interests.

 

83



--------------------------------------------------------------------------------

8.15    Sale Leasebacks.

Enter into any Sale and Leaseback Transaction other than Permitted Sale and
Leaseback Transactions.

8.16    Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions (and which would result in a
violation), or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.

8.17    Permitted Securitization Transaction.

Amend or modify any of the terms of the Permitted Securitization Transaction if
such amendment or modification would add or change any terms in a manner
materially adverse to the Borrower or any Subsidiary (it being understood that
an increase of the amount of Indebtedness under the Permitted Securitization
Transaction in accordance with Section 8.03(f) is not prohibited by this
Section 8.17).

8.18    Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three Business
Days after the same becomes due, any interest on any Loan or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)    Specific Covenants.

(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five days; or

(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article
VIII; or

 

84



--------------------------------------------------------------------------------

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after any Loan Party becomes aware of such breach; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

(e)    Cross-Default. (i) The Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness;
(ii) the Borrower or any Subsidiary fails to observe or perform any other
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; provided that this
clause (e) shall not apply to Indebtedness secured by a Permitted Lien that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness in a sale or transfer permitted under this
Agreement, so long as such Indebtedness is repaid when required under the
documents providing for such Indebtedness; or

(f)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary (other than
an Immaterial Foreign Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Foreign Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or

 

85



--------------------------------------------------------------------------------

(h)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Invalidity of Subordination Provisions. The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness.

9.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, subject in all cases to the limitations in Section 5.05, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    [reserved]; and

 

86



--------------------------------------------------------------------------------

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or at
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

9.03    Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.15, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Obligations
owing under any Secured Hedge Agreement and Secured Cash Management Agreement)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting interest on
the Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of Obligations then owing under any Secured
Hedge Agreements, and (c) payment of Obligations then owing under any Secured
Cash Management Agreements ratably among the Lenders, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) or Hedge Bank (other

 

87



--------------------------------------------------------------------------------

than the Administrative Agent or an Affiliate of the Administrative Agent), as
the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMorgan to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, potential
Hedge Banks and potential Cash Management Banks) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

10.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

88



--------------------------------------------------------------------------------

10.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party or a Lender.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

10.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying, and shall not incur any liability for relying upon, any
notice, request, communication, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet

 

89



--------------------------------------------------------------------------------

website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral

 

90



--------------------------------------------------------------------------------

security held by the Administrative Agent on behalf of the Lenders under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

10.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.08    No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

10.09    Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

 

91



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

10.10    Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event or (iii) as approved in accordance with
Section 11.01;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(d)    at any time the Permitted Securitization Transaction is outstanding,
release any Lien granted to or held by the Administrative Agent under any Loan
Document on (i) any Securitization Related Property that is subject to the
Permitted Securitization Transaction and (ii) the Equity Interests of the
Special Purpose Subsidiary for the Permitted Securitization Transaction.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

92



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11    Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

Subject to Section 3.07, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the applicable Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.03 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction, if
any, of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

93



--------------------------------------------------------------------------------

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(d)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(e)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(f)    release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(g)    release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10(c) (in which case such release
may be made by the Administrative Agent acting alone); or

(h)    unless also signed by the Administrative Agent, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more revolving credit or additional
term loan facilities to this Agreement and to permit the extensions of credit

 

94



--------------------------------------------------------------------------------

and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

11.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to any Loan Party or the Administrative Agent, to the address,
facsimile number, e-mail address or telephone number specified for such Person
on Schedule 11.02; and

(ii)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail address and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

95



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any of the Administrative Agent or any of its Related Parties (each an
“Agent Party”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or any other
Information through the Internet or any telecommunications, electronic or other
information transmission systems except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party.

(d)    Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number or e-mail address
for notices and other communications hereunder by notice to each Loan Party and
the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities Laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or

 

96



--------------------------------------------------------------------------------

electronic notices, Loan Notices and Notice of Loan Prepayment) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary outside counsel for the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable and documented fees, charges, disbursements and
other charges of (i) one primary outside counsel and one additional local
counsel in each relevant jurisdiction for the Administrative Agent, (ii) one
additional primary counsel, and one additional counsel in each relevant
jurisdiction, for all other Indemnitees (taken

 

97



--------------------------------------------------------------------------------

as a whole) and (iii) solely in the case of an actual or potential conflict of
interest, as determined by the affected Indemnitees, one additional counsel in
each relevant jurisdiction to the affected Indemnitees (similarly situated taken
as a whole)), any Lender, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee (which, in the case
of counsel, shall be limited to the reasonable and documented fees,
disbursements and other charges of (i) one primary counsel and one additional
local counsel in each relevant jurisdiction for the Administrative Agent,
(ii) one additional primary counsel, and one additional counsel in each
applicable jurisdiction, for all other Indemnitees (taken as a whole) and
(iii) solely in the case of an actual or potential conflict of interest, as
determined by the affected Indemnitees, one additional counsel in each relevant
jurisdiction to the affected Indemnitees (similarly situated taken as a whole))
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Loan Party) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise solely
from claims of any Indemnitee against one or more other Indemnitees that do not
involve or have not resulted from (A) an act or omission of an Indemnitee in its
capacity as Administrative Agent, Lender, arranger or bookrunner and (B) an act
or omission (or an alleged act or omission) by any Loan Party or any Subsidiary.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in

 

98



--------------------------------------------------------------------------------

respect of a claim asserted by such Lender), such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.05    Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their

 

99



--------------------------------------------------------------------------------

respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 in the case of any assignment in respect
of any Loan, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    (x) prior to (and including) the Initial Funding Date, the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default under Section 9.01(a), (f) or (g) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender and (y) after the Initial Funding
Date, the consent of the Borrower

 

100



--------------------------------------------------------------------------------

(such consent not to be unreasonably withheld or delayed) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that, in the case of clause (y) above, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable credit facility subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person or (D) any holder of Subordinated Indebtedness or such
holder’s Affiliates or Subsidiaries.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and

 

101



--------------------------------------------------------------------------------

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender

 

102



--------------------------------------------------------------------------------

that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

11.07    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Confidential Information. Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to each of the
Administrative Agent and the Lenders’ respective Affiliates, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information solely in connection with the Convergys Acquisition, the
transactions contemplated thereby or this Agreement and are informed of the
confidential nature of such Information; provided that the Administrative Agent
or such Lender shall be responsible for its respective employees’, legal
counsel, independent auditors’ and other experts’ or agents’ compliance with
this Section 11.07 and, to the extent not prohibited by, or in violation of,
applicable Laws, its Affiliates’ compliance with this Section 11.07, (b) upon
the request or demand of any regulatory authority having jurisdiction over any
of the Administrative Agent, the Lenders or any of their respective Affiliates
(in which case the Administrative Agent and the Lenders, as applicable, agree to
inform the Borrower promptly thereof to the extent not prohibited by law, rule
or regulation, and except with respect to any audit or examination conduct by
bank accountants), (c) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case the
Administrative Agent or the Lenders, as applicable, agree to inform the Borrower
promptly thereof to the extent not prohibited by law, rule or regulation), (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit

 

103



--------------------------------------------------------------------------------

facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower, (i) to the extent such Information
(i) becomes publicly available other than by reason of disclosure in violation
of this Section 11.07 by the Administrative Agent or any Lender or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates from a third party that is not to the Administrative Agent or such
Lender’s knowledge subject to confidentiality obligations to the Borrower,
(j) for purposes of establishing a “due diligence” defense in any suit, action
or proceeding relating to this Agreement, the Convergys Acquisition or the
transactions contemplated thereby or the enforcement of rights hereunder or
(k) to the extent that such information is independently developed by the
Administrative Agent or any Lender that is not subject to confidentiality
obligations owing to the Borrower or any of its Affiliates or Related Parties.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b)    Non-Public Information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

11.08    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or their respective Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

104



--------------------------------------------------------------------------------

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied shall remain outstanding.

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable

 

105



--------------------------------------------------------------------------------

provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13    Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans that, in the case of a Defaulting Lender,
such Defaulting Lender actually funded, accrued interest thereon, and accrued
fees and all other amounts payable to it hereunder (other than such amounts not
required to be paid hereunder to a Defaulting Lender) and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS

 

106



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided that (i) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a “Company Material Adverse Effect” has occurred), (ii) the
determination of the accuracy of any representation and warranty made by or on
behalf of Convergys and its subsidiaries in the Convergys Acquisition Agreement
and whether as a result of any inaccuracy thereof the Borrower or its applicable
affiliate has the right to terminate the Borrower’s or such affiliate’s
obligations under the Convergys Acquisition Agreement or decline to consummate
the Convergys Acquisition and (iii) the determination of whether the Convergys
Acquisition has been consummated in accordance with the terms of the Convergys
Acquisition Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof, in each case, shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Ohio, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

107



--------------------------------------------------------------------------------

11.15    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by Law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global

 

108



--------------------------------------------------------------------------------

and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.18    Subordination of Intercompany Indebtedness.

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Event of Default
has occurred and is continuing, the Loan Parties may make and receive payments
with respect to any such obligations and indebtedness, provided, that in the
event that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

11.19    USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

11.20    California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

109



--------------------------------------------------------------------------------

11.21    Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or a Lender to the Borrower
shall be deemed delivered to each Loan Party and (c) the Administrative Agent or
the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Loan Parties.

11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.23    Lender ERISA Representation.

Each Lender as of the Effective Date represents and warrants as of the Effective
Date to the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Internal Revenue Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code; or (4) a “governmental plan” within the meaning of ERISA.

 

110



--------------------------------------------------------------------------------

11.24    Intercreditor Agreement.

In the event of any conflict between this Agreement and any other Loan Document,
on the one hand, and any Intercreditor Agreement, on the other hand, such
Intercreditor Agreement shall govern and control.

[SIGNATURE PAGES FOLLOW]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:    

SYNNEX CORPORATION,

a Delaware corporation

    By:   /s/ Simon Y. Leung     Name:   Simon Y. Leung     Title:  

Senior Vice President

General Counsel and Corporate Secretary

GUARANTORS:    

SYNNEX FINANCE HYBRID II, LLC,

a California limited liability company

    By:   /s/ Simon Y. Leung     Name:   Simon Y. Leung     Title:  

Senior Vice President

General Counsel and Corporate Secretary

   

LASTING HOLDINGS CORPORATION,

a California corporation

    By:   /s/ Simon Y. Leung     Name:   Simon Y. Leung     Title:  

Senior Vice President

General Counsel and Corporate Secretary

   

HYVE SOLUTIONS CORPORATION,

a California corporation

    By:   /s/ Simon Y. Leung     Name:   Simon Y. Leung     Title:  

Senior Vice President

General Counsel and Corporate Secretary

   

HYVE SOLUTIONS US GLOBAL HOLDING CORPORATION,

a Delaware corporation

    By:   /s/ Simon Y. Leung     Name:   Simon Y. Leung     Title:  

Senior Vice President

General Counsel and Corporate Secretary

[Signature Pages Continue]

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

COMPUTERLAND CORPORATION,

a California corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

 

CONCENTRIX GLOBAL HOLDINGS, INC.,

a Delaware corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

 

CONCENTRIX CORPORATION,

a New York corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

 

LICENSE ONLINE, INC.,

a California corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

 

WG-US HOLDCO, INC.,

a Delaware corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

 

WESTCON GROUP, INC.,

a Delaware corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

[Signature Pages Continue]

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

WESTCON GROUP NORTH AMERICA, INC.,

a New York corporation

By:   /s/ Simon Y. Leung Name:   Simon Y. Leung Title:  

Senior Vice President

General Counsel and Corporate Secretary

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

    By:   /s/ Caitlin Stewart     Name:   Caitlin Stewart     Title:   Executive
Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Caitlin Stewart Name:   Caitlin Stewart Title:   Executive Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Jeannette Lu Name:   Jeannette Lu Title:   Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking and Trust Company,

as a Lender

By:   /s/ Vicount P. Cornwall Name:   Vicount P. Cornwall Title:   Senior Vice
President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank, N.A.,

as a Lender

By:   /s/ Michael Kus Name:   Michael Kus Title:   Managing Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Los Angeles Branch,

as a Lender

By:   /s/ Lixin Guo Name:   Lixin Guo Title:   SVP & Branch Manager

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:   /s/ Lillian Kim Name:   Lillian Kim Title:   Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Javier Escobar Name:   Javier Escobar Title:   Vice President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas,

as a Lender

By:   /s/ Brendan Heneghan Name:   Brendan Heneghan Title:   Director By:   /s/
Ade Adedeji Name:   Ade Adedeji Title:   Vice President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

By:   /s/ Rumesha Ahmed Name:   Rumesha Ahmed Title:   Vice President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ David A. Wild Name:   David A. Wild Title:   Senior Vice President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:   /s/ Lillian Kim Name:   Lillian Kim Title:   Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Nicholas Heslip Name:   Nicholas Heslip Title:   Authorized Signatory

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:   /s/ Diane Emanuel Name:   Diane Emanuel Title:   Managing Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Lender

By:   /s/ Masanori Yoshimura Name:   Masanori Yoshimura Title:   Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A.,

as a Lender

By:   /s/ Matt Waszmer Name:   Matt Waszmer Title:   Senior Vice President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:   /s/ Richard J. Ameny Jr. Name:   Richard J. Ameny Jr. Title:   Vice
President

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo, National Association,

as a Lender

By:   /s/ Elizabeth Gaynor Name:   Elizabeth Gaynor Title:   Director

[Signature Page to Term Loan A Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO THE CREDIT AGREEMENT

Commitments and Applicable Percentages

 

Lender

   Commitments      Applicable Percentage   JPMorgan Chase Bank, N.A.    $
375,000,000        20.833333333 %  Bank of America, N.A.    $ 200,000,000       
11.111111111 %  MUFG Bank, Ltd.    $ 200,000,000        11.111111111 %  The Bank
of Nova Scotia    $ 200,000,000        11.111111111 %  TD Bank, N.A.    $
155,000,000        8.611111111 %  Sumitomo Mitsui Banking Corporation    $
150,000,000        8.333333333 %  BMO Harris Bank, N.A.    $ 130,000,000       
7.222222222 %  Citibank, N.A.    $ 90,000,000        5.000000000 %  Royal Bank
of Canada    $ 90,000,000        5.000000000 %  Wells Fargo Bank, National
Association    $ 75,000,000        4.166666667 %  BNP Paribas    $ 50,000,000  
     2.777777778 %  Branch Banking and Trust Company    $ 30,000,000       
1.666666667 %  Bank of China, Los Angeles Branch    $ 15,000,000       
0.833333333 %  HSBC Bank USA, National Association    $ 15,000,000       
0.833333333 %  KeyBank National Association    $ 15,000,000        0.833333333
%  U.S. Bank National Association    $ 10,000,000        0.555555556 %    

 

 

     Total:    $ 1,800,000,000.00     



--------------------------------------------------------------------------------

SCHEDULE 11.02

TO THE CREDIT AGREEMENT

Addresses for Notices

 

1.

If to either Borrower, Holdings or any other Credit Party, to it at:

SYNNEX Corporation

44201 Nobel Drive

Fremont, California 94538

Attention: Simon Leung

Facsimile: 510-668-3707

Electronic Mail: simonl@synnex.com

Website: www.synnexcorp.com

 

2.

If to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Chicago, Illinois 60603-2003

Attention: JPMorgan Loan Services

Facsimile: 888-303-9732

Electronic Mail: jpm.agency.servicing.cri@jpmchase.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     , 20    

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The undersigned hereby requests (select one):

 

    

☐ A Borrowing of a Loan

 

    

☐ A conversion or continuation of a Loan

 

1.

On                                                       (a Business Day).

 

2.

In the amount of $                            .

 

3.

Comprised of                                         .

[Type of Loan requested]

 

4.

For Eurodollar Rate Loans: with an Interest Period of      months.

The Borrower hereby represents and warrants that each of the conditions set
forth in (i) Section 5.02 (with respect to the Borrowing of Loans on the Initial
Funding Date), (ii) Section 5.03 (with respect to the Borrowing of Loans on any
Interim Funding Date) or (iii) Section 5.04 (with respect to the Borrowing of
Loans on the Final Funding Date) of the Credit Agreement have been satisfied on
and as of the date of such Borrowing.

 

SYNNEX CORPORATION,

a Delaware corporation

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

[                    ], 20[    ]

FOR VALUE RECEIVED, SYNNEX CORPORATION, a Delaware corporation (the “Borrower”),
hereby promises to pay to [                    ] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of August 9, 2018 among the Borrower, the Guarantors
identified therein, the Lenders identified therein and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

SYNNEX CORPORATION,

a Delaware corporation

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To:    JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Title] of the Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    The Borrower has delivered the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    The Borrower has delivered the unaudited financial statements required by
Section 7.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

–or–

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]



--------------------------------------------------------------------------------

4.    The representations and warranties of the Loan Parties contained in
Article VI of the Credit Agreement, and any representations and warranties of
any Loan Party that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

5.    The financial covenant analyses and information set forth on the Schedules
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ], 20[    ].

 

SYNNEX CORPORATION,

a Delaware corporation

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of [                    ],
20[    ] is by and between [                    ], a [                    ] (the
“New Subsidiary”), and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent under the Credit Agreement (as amended, modified,
supplemented, increased or otherwise modified in writing from time to time, the
“Credit Agreement”) dated as of August 9, 2018 by and among SYNNEX Corporation,
a Delaware corporation (the “Borrower”), the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:

1.      The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender and each other holder of the
Obligations, as provided in Article IV of the Credit Agreement, as primary
obligor and not as surety, the prompt payment and performance of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

2.      The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement), the New Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations, a continuing security
interest in, and a right of set off against any and all right, title and
interest of the New Subsidiary in and to the Collateral (as such term is defined
in Section 2 of the Security Agreement) of the New Subsidiary.

3.      The New Subsidiary hereby represents and warrants to the Administrative
Agent that:

(i)    Set forth on Schedule 1 is a list of all real property located in the
United States that is owned or leased by the New Subsidiary as of the date
hereof.

(ii)    Set forth on Schedule 2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

(iii)    The exact legal name and state of organization of the New Subsidiary is
as set forth on the signature pages hereto.



--------------------------------------------------------------------------------

(iv)    Except as set forth on Schedule 3, the New Subsidiary has not during the
five years preceding the date hereof (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

(v)    Set forth on Schedule 4 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof.

(vi)    As of the Closing Date, the New Subsidiary has no Commercial Tort Claims
seeking damages in excess of $3,000,000 other than as set forth on Schedule 5.

4.      The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for the Borrower on Schedule 11.02 to
the Credit Agreement.

5.      The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement.

6.      This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

7.      This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:    

Name: Title: Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:    

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]1 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.     

   Assignor[s]:                         
[Assignor [is] [is not] a Defaulting Lender]   

2.     

   Assignee[s]:                          [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

3.     

   Borrower(s):    SYNNEX Corporation, a Delaware corporation

 

1 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

4.     

   Administrative Agent:    JPMorgan Chase Bank, N.A.   

5.     

   Credit Agreement:    Credit Agreement dated as of August 9, 2018 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent

6.     

   Assigned Interest[s]:      

 

Assignor[s]

 

Assignee[s]

 

Facility

Assigned2

 

Aggregate

Amount of

Commitment/Loans

for all Lenders3

 

Amount of

Commitment/

Loans

Assigned

 

Percentage

Assigned of

Commitment/

Loans4

 

CUSIP

Number

    _____________   $_____________   $_________   ___________%      
_____________   $_____________   $_________   ___________%       _____________  
$_____________   $_________   ___________%  

 

[7.    

   Trade Date:    __________________]5   

Effective Date:                     , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR]

By:     Name: Title:

 

ASSIGNEE[S] [NAME OF ASSIGNEE]

By:     Name: Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment”,
“Loan”, etc.).

3 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:     Name: Title:

 

SYNNEX CORPORATION, a Delaware corporation

By:     Name: Title:

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it acknowledges the provisions of Section 11.06(b)(iii) of the Credit
Agreement restricting further assignment of [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(b)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:       Title:    

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(b)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(b)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of August 9, 2018 among SYNNEX Corporation, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(b)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:       Title:    

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

SECURED PARTY DESIGNATION NOTICE

Date:                     ,         

 

To:

JPMorgan Chase Bank, N.A.,

    

as Administrative Agent

    

Agency Management

    

[address

    

Attn: ]

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                          (the
“Designor”) to JPMORGAN CHASE BANK, N.A., as Administrative Agent under the
Credit Agreement referenced below (in such capacity, the “Administrative
Agent”). All capitalized terms used herein but not defined herein shall have the
meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented,
extended, increased, restated, refinanced and replaced from time to time, the
Credit Agreement”) dated as of August 9, 2018 among SYNNEX Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified therein, the
Lenders identified therein and JPMorgan Chase Bank, N.A., as Administrative
Agent, certain loans and financial accommodations have been made and may
hereafter be made to the Borrower;

WHEREAS, Section 9.03 of the Credit Agreement requires that the Designor deliver
this Secured Party Designation Notice to the Administrative Agent in order for
the Obligations under its [Cash Management Agreement][Swap Contract] described
on Schedule 1 hereto to be included in the application of funds pursuant to
Section 9.03 of the Credit Agreement; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

Designation. [                            ] hereby notifies the Administrative
Agent of the [Cash Management Agreement][Swap Contract] described on Schedule 1
hereto in order for the Obligations under such [Cash Management Agreement][Swap
Contract] to be included in the application of funds pursuant to Section 9.03 of
the Credit Agreement and hereby represents and warrants to the Administrative
Agent that such [Cash Management Agreement][Swap Contract] satisfies all the
requirements under the Loan Documents to be so included. By executing and
delivering this Secured Party Designation Notice, the Designor, as provided in
the Credit Agreement, hereby agrees to be bound by all of the provisions of the
Loan Documents which are applicable to it as a provider of a [Cash Management
Agreement][Swap Contract] and hereby (a) confirms that it has received a copy of
the Loan Documents and such other documents and information as it has deemed
appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement][Swap Contract]. Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(c) of the Credit Agreement.



--------------------------------------------------------------------------------

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

DESIGNOR:     [                            ]       By:
                                                                Name:      
Title:   ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.       By:
                                                                Name:      
Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

NOTICE OF LOAN PREPAYMENT

DATE:                     ,         

 

TO:    JPMorgan

Chase Bank, N.A., as Administrative Agent

Reference is hereby made to that certain Credit Agreement, dated as of August 9,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among SYNNEX Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified therein, the
Lenders identified therein and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Borrower hereby notifies the Administrative Agent that on
                            , pursuant to the terms of Section 2.05 of the
Credit Agreement, that the Borrower intends to prepay/repay the following Loans
as more specifically set forth below:

 

☐        

     Voluntary prepayment of Loans in the following amount(s):    ☐      
    Eurodollar Rate Loans:   $                             
                                    Applicable Interest Period(s):              
☐           Base Rate Loans:   $       

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[Signature page follows]



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Loan Prepayment to be duly executed and
delivered as of the date first above written.

 

SYNNEX CORPORATION,

a Delaware corporation

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

SOLVENCY CERTIFICATE

[                ], 2018

This Solvency Certificate is delivered pursuant to Section [5.02(i)][5.03(i)] of
the Credit Agreement, dated as of August 9, 2018 (the “Credit Agreement”), among
SYNNEX Corporation, a Delaware corporation (the “Borrower”), the Guarantors
identified therein, the Lenders identified therein and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.    I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [5.02(e)][5.03(e)] of the Credit Agreement and such
documents and made such investigation as I have deemed relevant for the purposes
of this Solvency Certificate.

2.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, on and as of such date (i) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in their ordinary course; (iii) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in their ordinary course; and (iv) the
Borrower and its subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Initial Funding Date.

3.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature in the ordinary course of business, taking into
account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its debts or the debts of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[BORROWER]

By:

  Name:   Title:   Chief Financial Officer